 



THIS AMENDED AND RESTATED LOAN AGREEMENT IS AN AMENDMENT AND RESTATEMENT, BUT
NOT A NOVATION, OF THAT CERTAIN LOAN AGREEMENT, EXECUTED BY AND BETWEEN THE
INITIAL BORROWERS AND BANK, DATED AS OF AUGUST 3, 2000, AS AMENDED BY THAT
CERTAIN AMENDMENT TO LOAN AGREEMENT DATED AS OF JUNE 14, 2001, AS FURTHER
AMENDED BY THAT CERTAIN SECOND AMENDMENT TO LOAN AGREEMENT DATED AS OF MAY 6,
2002, AS FURTHER AMENDED BY THAT CERTAIN THIRD AMENDMENT TO LOAN AGREEMENT DATED
AS OF AUGUST 30, 2002, AS FURTHER AMENDED BY THAT CERTAIN FOURTH AMENDMENT TO
LOAN AGREEMENT DATED AS OF DECEMBER 31, 2002, AS FURTHER AMENDED BY THAT CERTAIN
FIFTH AMENDMENT TO LOAN AGREEMENT DATED AS OF FEBRUARY 28, 2003, AS FURTHER
AMENDED BY THAT CERTAIN SIXTH AMENDMENT TO LOAN AGREEMENT DATED AS OF JULY 22,
2003, AS FURTHER AMENDED BY THAT CERTAIN SEVENTH AMENDMENT TO LOAN AGREEMENT
DATED AS OF JANUARY 28, 2004, AS FURTHER AMENDED BY THAT CERTAIN EIGHTH
AMENDMENT TO LOAN AGREEMENT DATED JULY 8, 2004, AS FURTHER AMENDED BY THAT
CERTAIN NINTH AMENDMENT TO LOAN AGREEMENT DATED NOVEMBER 3, 2004, AS FURTHER
AMENDED BY THAT CERTAIN TENTH AMENDMENT TO LOAN AGREEMENT DATED DECEMBER 21,
2004, AS FURTHER AMENDED BY THAT CERTAIN ELEVENTH AMENDMENT TO LOAN AGREEMENT
DATED JUNE 22, 2005, AS FURTHER AMENDED BY THAT CERTAIN TWELFTH AMENDMENT TO
LOAN AGREEMENT DATED SEPTEMBER 30, 2005, AS FURTHER AMENDED BY THAT LETTER
AGREEMENT DATED JUNE 13, 2005, AND AS FURTHER AMENDED BY THAT CERTAIN THIRTEENTH
AMENDMENT TO LOAN AGREEMENT DATED DECEMBER 30, 2005.
AMENDED AND RESTATED LOAN AGREEMENT
          This Amended and Restated Loan Agreement (this “Loan Agreement” or
“Agreement”), dated as of the 14th day of June, 2006, by and between PDG
Environmental, Inc., a Delaware corporation (“Parent”), Project Development
Group, Inc., a Pennsylvania corporation (“Project”), Enviro-Tech Abatement
Services, Co., a North Carolina corporation (“Enviro-Tech”), and PDG, Inc., a
Pennsylvania corporation (“PDG”), (Parent, Project, Enviro-Tech and PDG
collectively, the “Initial Borrowers”), Flagship Restoration, Inc., a Delaware
corporation (“Flagship”), and Servestec, Inc., a Florida corporation (Initial
Borrowers, Flagship and Servestec, collectively, the “Borrowers”) and Sky Bank,
an Ohio banking institution, having an office at 101 East Washington Street, New
Castle, Pennsylvania 16103 (“Bank”).
W I T N E S S E T H:
          WHEREAS, Initial Borrowers and Bank entered into a Loan Agreement
dated as of August 3, 2000 (the “2000 Loan Agreement”), as amended by that
certain Amendment to Loan Agreement dated as of June 14, 2001 (the “First
Amendment”), that certain Second Amendment to Loan Agreement dated as of May 6,
2002 (the “Second Amendment”), that certain Third Amendment to Loan Agreement
dated as of August 30, 2002 (the “Third Amendment”), that certain Fourth
Amendment to Loan Agreement dated as of December 31, 2002 (the “Fourth
Amendment”), that certain Fifth Amendment to Loan Agreement dated as of
February 28, 2003 (the “Fifth Amendment”), that certain Sixth Amendment to Loan
Agreement dated as of July 22, 2003 (the “Sixth Amendment”), that certain
Seventh Amendment to Loan Agreement dated as of January 28, 2004 (the “Seventh
Amendment”), that certain Eighth Amendment to Loan Agreement dated July 8, 2004
(the “Eighth Amendment”), that certain Ninth Amendment to Loan Agreement dated
November 3, 2004 (the “Ninth Amendment”), that

 



--------------------------------------------------------------------------------



 



certain Tenth Amendment to Loan Agreement dated December 21, 2004 (the “Tenth
Amendment”), that certain Eleventh Amendment to Loan Agreement dated June 22,
2005 (the “Eleventh Amendment”), that certain Twelfth Amendment to Loan
Agreement dated September 30, 2005 (the “Twelfth Amendment”), as further amended
by letter agreement dated June 13, 2005 and accepted by Initial Borrowers on
June 15, 2005, and that certain Thirteenth Amendment to Loan Agreement dated
December 30, 2005 (the “Thirteenth Amendment”) (collectively the “Amended 2000
Loan Agreement”), pursuant to which Initial Borrowers requested Bank (i) to
extend credit to Initial Borrowers in an amount not to exceed $400,000, the
proceeds of which were made available as working capital and to refinance
certain debt (“Facility A”), (ii) to extend credit to Initial Borrowers in an
amount not to exceed $1,000,000.00, the proceeds of which were made available as
working capital and to refinance certain other debt (“Facility B”), (iii) to
extend credit to Initial Borrowers in an amount not to exceed $300,000, the
proceeds of which were made available to finance a portion of certain capital
asset purchases (“Facility C”), (iv) to extend credit to Initial Borrowers in an
original amount not to exceed $5,250,000 and subsequently reducing to an amount
not to exceed $4,600,000, which included a temporary overline loan (as created
in the Second Amendment and terminated in the Sixth Amendment) in the amount of
$750,000, and subsequently increased to $5,000,000, then to $5,500,000, then to
$6,500,000, then to $7,500,000 through a second overline note (as created in the
Ninth Amendment), then to $8,000,000 through a $500,000 increase to the second
overline note (as authorized in the Tenth Amendment), then to $11,000,000 (as
authorized in the Twelfth Amendment), then to $13,000,000 through the issuance
of a third overline note in the amount of $2,000,000 (as created in the
Thirteenth Amendment), the proceeds of which were made available to refinance an
existing line of credit and to provide working capital (“Facility D”), (v) to
extend credit to the Initial Borrowers in an amount not to exceed $300,000, the
proceeds of which were used to purchase equipment (“Facility E”), and (vi) to
extend credit to the Initial Borrowers in an amount not to exceed $400,000, the
proceeds of which were made available to purchase equipment (“Facility F”); and
          WHEREAS, Facilities B, C and E have expired pursuant to the terms of
the Amended 2000 Loan Agreement; and
          WHEREAS, the Bank and Initial Borrowers desire to amend and restate
the Amended 2000 Loan Agreement on the terms and conditions set forth in this
Agreement, including an increase of Facility D to $15,000,000, and to extend
credit to the Borrowers on the terms and conditions set forth herein.
          NOW, THEREFORE, in consideration of the premises and of the mutual
covenants contained in this Agreement, the receipt and sufficiency of which are
hereby acknowledged, and intending to be legally bound hereby, the parties
hereto agree as follows:
ARTICLE I
DEFINITIONS

2



--------------------------------------------------------------------------------



 



          1.01 Certain Definitions. In addition to other words and terms defined
elsewhere in this Agreement, the following words and terms have the following
meanings, respectively, unless the context otherwise clearly requires:
          “Affiliate” shall mean, as of the date hereof or any time during the
term of this Agreement, any Person which directly or indirectly controls, is
controlled by, or is under common control with, any of the Borrowers. The term
“control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.
          “Agreement” shall mean this Loan Agreement as the same may be further
amended, modified or supplemented from time to time.
          “Bank” shall mean Sky Bank, an Ohio banking institution, with an
office located at 101 East Washington Street, New Castle, Pennsylvania 16103.
          “Borrowers” shall mean collectively, Parent, Project, Enviro-Tech,
PDG, Flagship and Servestec, each corporation with its principal place of
business located at 1386 Beulah Road, Building 801, Pittsburgh, PA 15235.
          “Borrowing Base” shall have the meaning assigned to that term in
Section 2.02(c) of this Agreement.
          “Change of Control” shall mean any Person or group of Persons (as used
in Sections 13 and 14 of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), and the rules and regulations thereunder) shall have become the
beneficial owner (as defined in Rules 13d-3 and 13d-5 promulgated by the
Securities and Exchange Commission (the “SEC”) under the Exchange Act) of 50% or
more of the combined voting power of all the outstanding voting securities of
Parent.
          “Change of Management” shall mean that John C. Regan shall be
terminated from employment with Borrowers (voluntarily or involuntarily), or for
any reason shall cease to serve as Chairman of the Board of Directors and Chief
Executive Officer of each of the Borrowers, having duties and responsibilities
substantially similar to those held by him on the date hereof.
          “Closing” shall mean the closing of the transactions provided for in
this Agreement on the Closing Date.
          “Closing Date” shall mean                     , 2006, or such other
date upon which the parties may agree.
          “Code” shall mean the Internal Revenue Code of 1986 as amended along
with the rules, regulations, decisions and other official interpretations in
connection therewith.

3



--------------------------------------------------------------------------------



 



          “Compensating Balances” shall mean, for the period of determination,
that percentage determined by dividing (i) the average balance maintained by
Borrowers in deposit accounts with Bank that are not subject to any liens or
rights of third parties, over such period, divided by (ii) the average balance
of the outstanding principal amount all of the Loans.
          “Debt” shall mean collectively (A) all Indebtedness, whether of
principal, interest, fees, expenses or otherwise, of the Borrowers or any of
them to Bank, whether now existing or hereafter incurred including, but not
limited to, future loans and advances, if any, under this Agreement, the Notes
and the other Loan Documents, as the same may from time to time be amended,
together with any and all extensions, renewals, refinancings or refundings
thereof in whole or in part; (B) all other obligations for repayment of borrowed
money, whether of principal, interest, fees, expenses or otherwise, of the
Borrowers or any of them to Bank, now existing or hereafter incurred, whether
under letters or advices of credit, lines of credit, other financing
arrangements or otherwise (including, but not limited to, any obligations
arising as a result of any overdrafts), whether or not related to this Agreement
or to the Notes, whether or not contemplated by Bank or any of the Borrowers at
the date hereof and whether direct, indirect, matured or contingent, joint or
several, or otherwise, together with any and all extensions, renewals,
refinancings or refundings thereof in whole or in part; (C) all costs and
expenses including, without limitation, to the extent permitted by law,
reasonable attorneys’ fees and legal expenses, incurred by Bank in the
collection of any of the indebtedness referred to in clauses (A) or (B) above in
amounts due and owing to Bank under this Agreement; and (D) any advances made by
Bank for the maintenance, preservation, protection or enforcement of, or
realization upon, any property or assets now or hereafter made subject to a
mortgage, pledge, lien or security interest granted pursuant hereto or pursuant
to this Agreement or the other Loan Documents or pursuant to any agreement,
instrument or note relating to any of the Debt, including, without limitation,
advances for taxes, insurance, repairs and the like.
          “Debt Service Coverage Ratio” shall mean, for the period of
determination, with respect to the Borrowers, (i) net income plus interest
expense, depreciation and amortization (excluding non-recurring or extraordinary
items) for such period, divided by (ii) the sum of Interest Expense, all
scheduled principal payments with respect to Indebtedness and all payments under
or with respect to leases (whether direct or contingent) for such period, all as
determined on a consolidated basis in accordance with GAAP.
          “Debt to Worth Ratio” shall mean, as of the date of determination,
with respect to the Borrowers, the ratio of (i) Total Liabilities at such date
to (ii) Net Worth at such date.
          “EBITDA” means, as of the date of determination, Net Income for such
period, (i) plus Interest Expense and all provisions for taxes, (ii) plus
provisions for depreciation and amortization that were deducted from Net Income,
(iii) less non-cash credit to Net Income if any, (iv) plus (or less) gain (or
loss) on sales of assets other than sales of inventory in the ordinary course of
business, all as determined in accordance with GAAP.
          “ERISA” shall mean the Employee Retirement Income Security Act of
1974, as in effect as of the date of this Agreement and as amended from time to
time in the future.

4



--------------------------------------------------------------------------------



 



          “ERISA Affiliate” shall mean a Person which is under common control
with any Borrower within the meaning of Section 414(b) of the Code including,
but not limited to, a Subsidiary of any Borrower.
          “Event of Default” shall mean any of the Events of Default described
in Section 7.01 of this Agreement.
          “Facility A Expiry Date” shall mean August 1, 2015.
          “Facility A Loan” shall mean as set forth in Section 2.01(a) of this
Agreement.
          “Facility A Note” shall mean as set forth in Section 2.01(b) of this
Agreement.
          “Facility A Rate” shall mean an annual rate of interest equal to
(i) during the period from and including the Closing Date through July 31, 2006,
7.25% and (ii) thereafter, during each three year period commencing on a
Facility A Rate Change Date, 2.75% above the then current weekly average yield
(rounded to one-eighth of one percent (1/8th %)) on three (3) year U.S. Treasury
securities “Constant Maturities” as published 45 days prior to such Facility A
Rate Change Date by the Federal Reserve in its weekly statistical release (the
“Index”). If the Index becomes unavailable during the term of the Facility A
Loan, Bank may designate a substitute Index after notice to Borrower.
          “Facility A Rate Change Dates” shall mean August 1, 2006, August 1,
2009, and August 1, 2012.
          “Facility D Expiry Date” shall mean June 6, 2008.
          “Facility D Loan” shall mean as set forth in Section 2.02(a) of this
Agreement.
          “Facility D Note” shall mean as set forth in Section 2.02(b) of this
Agreement.
          “Facility F Expiry Date” shall mean June 30, 2009.
          “Facility F Loan” shall mean as set forth in Section 2.03(a) of this
Agreement.
          “Facility F Notes” shall mean as set forth in Section 2.03(b) of this
Agreement.
          “GAAP” means generally accepted accounting principles (as such
principles may change from time to time) applied on a consistent basis (except
for changes in application in which Parent’s independent certified public
accountants concur).
          “Inactive Subsidiary” shall mean a Subsidiary of a Borrower that
exists on the date hereof and is totally inactive, carrying on no business or
operations, having no assets, obligations or liabilities and having no revenues,
expenses, income, losses or taxes.

5



--------------------------------------------------------------------------------



 



          “Indebtedness” shall mean (i) all obligations for borrowed money
(including, without limitation, all notes payable and drafts accepted
representing extensions of credit, all obligations evidenced by bonds,
debentures, notes or similar instruments, all obligations on which interest
charges are customarily paid, all obligations under conditional sale or other
title retention agreements and all obligations issued or assumed as full or
partial payment for property whether or not any such notes, drafts or
obligations are obligations for borrowed money), (ii) all obligations secured by
any mortgage, lien, pledge, charge or security interest or encumbrance existing
on property owned or acquired subject thereto, whether or not the obligations
secured thereby shall have been assumed, (iii) all obligations to repay amounts
drawn down by beneficiaries of letters of credit, (iv) all indebtedness and
other obligations for the payment or purchase of which any Borrower has agreed
contingently or otherwise to advance or supply funds and (v) indebtedness
represented by obligations under a lease that is required to be capitalized for
financial reporting purposes in accordance with GAAP and the amount of such
indebtedness shall be the capitalized amount of such obligations as determined
in accordance with such principles.
          “Indemnity Agreement” shall mean that certain Amended and Restated
Hazardous Materials Certificate and Indemnity Agreement, dated the date hereof,
made by Borrowers in favor of Bank, as the same made be modified, amended, or
supplemented from time to time.
          “Interest Expense” shall mean, for the period of the determination,
with respect to the Borrowers, all interest accrued on Indebtedness during such
period, including without limitation all interest required under GAAP to be
capitalized during such period, as determined on a consolidated basis in
accordance with GAAP.
          “Landlord Waivers” shall have the meaning given to such term in
Section 3.09 of this Agreement.
          “Law” shall mean any law (including common law), constitution,
statute, treaty, regulation, rule, ordinance, order, injunction, writ, decree or
award of any Official Body.
          “Libor Rate” for any day shall mean the one (1) month Libor Rate
selected by the Bank, in its sole discretion, on the first London Banking Day of
each calendar month to be in effect for such calendar month as its one-month
Libor Rate product.
          “Lien” shall mean any mortgage, deed of trust, pledge, lien, security
interest, charge or other encumbrance or security arrangement of any nature
including, but not limited to, any conditional sale or title retention
arrangement, and any assignment, deposit arrangement or lease intended as, or
having the effect of, security.
          “Loan” or “Loans” shall mean Facility A, Facility D, including,
without limitation, Facility F and any other credit to Borrower extended by Bank
in accordance with Article II hereof as evidenced by the Notes, as the case may
be.

6



--------------------------------------------------------------------------------



 



          “Loan Document” or “Loan Documents” mean, singularly or collectively
as the context may require, the Lockbox Agreement dated as of the 2000 Loan
Agreement and this Agreement, the Notes, the Security Agreements, the Mortgage,
the Indemnity Agreement, dated as of the date hereof between Initial Borrowers
and/or Borrowers and Bank, and any and all other documents, instruments,
certificates and agreements executed and delivered in connection with this
Agreement, as any of them may be amended, modified, extended or supplemented
from time to time.
          “London Banking Day” means a day for dealing in deposits in United
States dollars by and among banks in the London interbank market.
          “Mortgage” shall mean that certain Open-End Mortgage and Security
Agreement dated August 3, 2000, as modified by that certain Modification of
Open-End Mortgage and Security Agreement dated June 14, 2001, that certain
Second Modification of Open End Mortgage dated May 6, 2002, that certain Third
Modification of Open End Mortgage and Security Agreement dated as of August 30,
2002, that certain Fourth Modification of Open End Mortgage and Security
Agreement dated as of February 28, 2003, that certain Fifth Modification of Open
End Mortgage and Security Agreement dated July 22, 2003, that certain Sixth
Modification of Open End Mortgage and Security Agreement dated January 28, 2004,
that certain Seventh Modification of Open End Mortgage and Security Agreement
dated July 8, 2004, that certain Eighth Modification of Open End Mortgage and
Security Agreement dated November 3, 2004, that certain Ninth Modification of
Open End Mortgage and Security Agreement dated December 21, 2004, that certain
Tenth Modification of Open End Mortgage and Security Agreement dated June 22,
2005, that certain Eleventh Modification of Open End Mortgage and Security
Agreement dated September 30, 2005, that certain Twelfth Modification of Open
End Mortgage and Security Agreement dated December 30, 2005, and that certain
Thirteenth Modification of Open End Mortgage and Security Agreement dated as of
the date hereof, and all other modifications and amendments thereto, each by
Project in favor of Bank.
          “Net Income” means, for the period of determination, net income (after
taxes) as determined in accordance with GAAP (excluding any extraordinary
items).
          “Net Worth” shall mean, as of the date of determination, the excess of
total assets over total liabilities of the Borrowers at such date, as determined
on a consolidated basis in accordance with GAAP.
          “Notes” shall collectively mean the (i) the Facility A Note, (iv) the
Facility D Note, (vi) the Facility F Notes and any other note of Borrowers
executed and delivered pursuant to this Agreement, together with all extensions,
renewals, refinancings or refundings in whole or in part.
          “Office”, when used in connection with Bank, means its designated
office located at 101 East Washington Street, New Castle, Pennsylvania 16103, or
such other office of Bank as Bank may designate in writing from time to time.

7



--------------------------------------------------------------------------------



 



          “Official Body” means any government or political subdivision or any
agency, authority, bureau, central bank, commission, department or
instrumentality of either, or any court, tribunal, grand jury or arbitrator, in
each case whether foreign or domestic.
          “Operating Leverage Ratio” means for any period as of the date of
determination the ratio of (a) Total Liabilities for such period to (b) EBITDA
for such period, as calculated on a rolling four quarter basis as determined in
accordance with GAAP.
          “PBGC” shall mean the Pension Benefit Guaranty Corporation established
pursuant to Title IV of ERISA.
          “Person” shall mean an individual, corporation, partnership, limited
liability company, joint venture, trust, or unincorporated organization or
government or agency or political subdivision thereof.
          “Plan” means any deferred compensation program, including both single
and multi-employer plans, subject to Title IV of ERISA and established and
maintained for employees of any Borrower or any Subsidiary or any controlled
group of trades or businesses under common control as defined respectively in
Sections 1563 and 414(c) of the Code, of which any Borrower or any Subsidiary is
or becomes a part.
          “Potential Default” shall mean any event or condition which with
notice, passage of time or determination by Bank, or any combination of the
foregoing, would constitute an Event of Default.
          “Prime Rate” shall mean that rate of interest per annum announced by
Bank from time to time as its Prime Rate which may not represent the lowest rate
charged by Bank to other borrowers at any time or from time to time.
          “Prime Rate Loan” shall mean any Loan or portion of any Loan that
bears interest with reference to the Prime Rate.
          “Prohibited Transaction” shall mean any transaction which is
prohibited under Section 4975 of the Code or Section 406 of ERISA and not exempt
under Section 4975 of the Code or Section 408 of ERISA.
          “Qualified Accounts” means an account receivable (net of any
prepayments, progress payments, deposits and retentions) owing to a Borrower
which, as determined by Bank in its sole discretion exercised in good faith, met
the specifications established from time to time by Bank, in its reasonable
discretion, at the time it came into existence and continues to meet such
specifications until it is collected in full. As of the date of this Agreement,
an account receivable, to be a Qualified Account, must meet the following
specifications at the time it comes into existence and continue to meet such
specifications until it is collected in full:

8



--------------------------------------------------------------------------------



 



               (a) The account is not more than ninety (90) days from the due
date thereof or one hundred twenty (120) days from the date of the invoice
therefor;
               (b) The account arose from the performance of services or an
outright sale of goods by such Borrower in the ordinary course of such
Borrower’s business and such goods have been shipped, or services provided, to
the account debtor and such Borrower has possession of, or has delivered to
Bank, in the case of goods, shipping and delivery receipts evidencing such
shipment;
               (c) The account is not subject to any prior assignment, claim,
lien, or security interest, and such Borrower will not make any further
assignment of the account or create any further security interest in the account
(other than unperfected security interests granted to sureties issuing surety
bonds for Borrowers in the ordinary course of business of Borrowers, provided
such security interests are and at all times remain subject and subordinate to
Bank’s security interests in such accounts), nor permit its rights in the
account to be reached by attachment, levy, garnishment or other judicial
process;
               (d) The account is not subject to set-off, credit, allowance or
adjustment by the account debtor, and the account debtor has not complained as
to its liability on the account and has not (i) returned, or retained the right
to return, any of the goods from the sale of which the account arose or
(ii) complained as to or disputed, any of the services from which the account
arose;
               (e) The account does not arise from a sale of goods to an account
debtor domiciled outside of the United States of America, Canada, or Puerto
Rico, unless such Borrower has arranged letter of credit facilities or foreign
credit insurance satisfactory to Bank;
               (f) The account arose in the ordinary course of such Borrower’s
business and did not arise from the performance of services or a sale of goods
to a supplier, an employee, a stockholder or an Affiliate of any Borrower;
               (g) The account does not arise with respect to an account debtor
from whom more than 15% of whose accounts are more than ninety (90) days from
the due date thereof or one hundred twenty (120) days from the date of the
invoice therefor;
               (h) The account does not arise out of contracts with the United
States, any state or any department, agency, or instrumentality thereof, unless
such Borrower has executed all instruments and taken all steps required by Bank
including, but not limited to, steps to ensure that all monies due and to become
due under such contracts shall be assigned to Bank and notice thereof given to
the government under the Federal Assignment of Claims Act, and an agreement by
such account debtor to make payment directly to Bank;
               (i) The account does not constitute a finance charge or lease
receivable;

9



--------------------------------------------------------------------------------



 



               (j) No notice of bankruptcy, insolvency or material adverse
change of the account debtor has been received by or is known to Borrower;
               (k) Bank has not notified Borrowers that Bank has determined, in
its reasonable discretion, that the account or account debtor is unsatisfactory;
               (l) The account is not such that such Borrower is or may become
liable to the account debtor for any reason; and
               (m) The account is not an account with respect to which the
account debtor is located in New Jersey, Minnesota, or any other state denying
creditors access to its courts in the absence of a Notice of Business Activities
Report or other similar filing unless such Borrower has either qualified as a
foreign corporation authorized to transact business in such state or has filed a
Notice of Business Activities Report or similar filing with the applicable state
agency for the current year.
          “Qualified Inventory” shall mean Inventory (as such term is defined in
the UCC) which is owned by a Borrower and held for sale in the ordinary course
of such Borrower’s business which, as determined by Bank in its sole discretion
exercised in good faith, meet the specifications established by Bank in its
reasonable discretion from time to time including, but not limited to:
               (a) Bank has a perfected first priority security interest in such
Inventory;
               (b) such Inventory is not subject to a security interest, lien or
other encumbrance in favor of any other Person;
               (c) such Inventory is of good and merchantable quality free from
defects;
               (d) such Inventory is raw materials, work in process or finished
goods ready and able to be sold;
               (e) the Inventory is not out of date, broken or otherwise
unsaleable;
               (f) the Inventory is not finished goods held pursuant to a
consignment arrangement;
               (g) the Inventory is not stored with a bailee or warehouseman and
does not include inventory-in-transit or inventory not otherwise in such
Borrower’s possession at one of the locations set forth in the Security
Agreements;
               (h) the Inventory was not produced in violation of the Fair Labor
Standards Act and subject to the “hot goods” provision contained in Title 29
U.S.C., § 215(a)(1);

10



--------------------------------------------------------------------------------



 



               (i) the Inventory is not allocated or identified to purchase
orders or contracts received from any customer of such Borrower, as to which
such inventory such customer has filed or intends to file UCC-1 financing
statements or to otherwise perfect a security interest; and
               (j) Bank has not notified Borrowers that the Inventory is
unsatisfactory in its reasonable and good faith judgment.
          “Preferred Stock Termsheet” shall mean the executive summary attached
as Exhibit “A” to the consent letter agreement between Bank and the Initial
Borrowers dated June 13, 2005 and accepted by Borrowers on June 15, 2005.
          “Reportable Event” shall mean any of the events set forth in Section
4043(b) of ERISA or the regulations thereunder, except any such event as to
which the provision for thirty (30) days notice to the PBGC is waived under
applicable regulations.
          “Security Agreements” means (i) the four Security Agreements, each
between an Initial Borrower and Bank, dated August 3, 2000, as amended by the
Amendment No. 1 to Security Agreement dated June 22, 2005, as further amended by
the Amendment No. 2 to Security Agreement dated September 30, 2005, as further
amended by the Amendment No. 3 to Security Agreement dated December 30, 2005,
and as further amended by the Amendment No. 4 to Security Agreement dated as of
the date hereof, (ii) the Security Agreement dated June 22, 2005 by and between
Servestec and Bank, as amended by the Amendment No. 1 to Security Agreement
dated September 30, 2005, as further amended by the Amendment No. 2 to Security
Agreement dated December 30, 2005, and as further amended by the Amendment No. 3
to Security Agreement dated as of the date hereof, and (iii) the Security
Agreement dated June 22, 2005 by and between Flagship and Bank dated as of the
date hereof, each of the aforementioned agreements as may be modified, amended
or supplemented from time to time.
          “Subsidiary” of a Person at any time means any corporation of which a
majority of the outstanding capital stock entitled to vote for the election of
directors is at such time owned by such Person and/or one or more of its
Subsidiaries.
          “Termination Event” shall mean (i) a “Reportable Event, (ii) the
termination of a single employer Plan or the treatment of a single employer Plan
amendment as the termination of such Plan under Section 4041 of ERISA, or the
filing of a notice of intent to terminate a single employer Plan, or (iii) the
institution of proceedings to terminate a single employer Plan by the PBGC under
Section 4042 of ERISA, or (iv) the appointment of a trustee to administer any
single employer Plan.
          “Total Liabilities” shall mean as of the date of determination with
respect to the Borrowers, all items (including taxes accrued) included as
liabilities on a balance sheet, less the Series C Redeemable Convertible
Preferred Stock, as determined on a consolidated basis in accordance with GAAP.

11



--------------------------------------------------------------------------------



 



     “UCC” shall mean the Uniform Commercial Code as in effect on the date of
this Agreement and as amended from time to time, of the state or states having
jurisdiction with respect to all or any portion of the collateral granted or
assigned to Bank from time to time under or in connection with this Agreement.
ARTICLE II
THE CREDIT FACILITIES
     2.01 Facility A.
          (a) Facility A Loan. Subject to the terms and conditions and relying
upon the representations and warranties set forth in this Agreement and the
other Loan Documents, Bank agrees to make a term loan (“Facility A Loan”) to
Borrowers on the Closing Date in the principal amount of Four Hundred Thousand
and 00/100 Dollars ($400,000.00).
          (b) Facility A Note. The obligations of Borrowers to repay the unpaid
principal amount of the Facility A Loan and to pay interest on the unpaid
principal amount thereof shall be joint and several and shall be evidenced in
part by the Amended and Restated Facility A Note dated the Closing Date, in
substantially the form attached as Exhibit “A” to this Agreement, with the
blanks appropriately filled (the “Facility A Note”), with the blanks
appropriately filled. The executed Facility A Note will be delivered by
Borrowers to Bank on the Closing Date.
          (c) Payments of Principal and Interest; Maturity. Commencing on
July 1, 2006, and continuing on the first day of each calendar month thereafter,
through and including August 1, 2015, Borrowers shall make a payment on the
Facility A Loan in the amount of Three Thousand Two Hundred Seventy Seven and
10/00 Dollars ($3,277.10), such payment to be applied first to accrued interest
and the balance to the reduction of principal. Upon each Facility A Rate Change
Date, effective with the first payment thereafter, the amount of the monthly
installment of principal and interest shall be adjusted by Bank to that amount
which would fully amortize the then principal balance of the Facility A Loan at
the new interest rate over the remaining term of the Facility A Loan ending on
the Facility A Expiry Date. All remaining unpaid principal, accrued interest and
all other sums and costs incurred by Bank, pursuant to this Agreement, the
Facility A Note or the making of the Facility A Loan, shall be immediately due
and payable on the Facility A Expiry Date without notice, presentment or demand.
     2.02 Facility D.
          (a) Facility D Loan. Subject to the terms and conditions and relying
upon the representations and warranties set forth in this Agreement and the
other Loan Documents, Bank agrees to make loans (“Facility D Loans”) any of the
Borrowers at any time or from time to time on or after the Closing Date and to
and including the day immediately

12



--------------------------------------------------------------------------------



 




preceding the Facility D Expiry Date, in an aggregate principal amount not
exceeding at any one time outstanding the Borrowing Base. Each Borrower may
borrow, repay and reborrow under this Section 2.02. All remaining unpaid
principal, accrued interest and all other sums and costs incurred by Bank,
pursuant to the Facility D Note or the making of the Facility D Loans, shall be
due and payable on the Facility D Expiry Date without notice, presentment or
demand.
          (b) Facility D Note. The obligations of Borrowers to repay the unpaid
principal amount of the Facility D Loans made to any Borrower by Bank and to pay
interest on the unpaid principal amount thereof shall be joint and several and
shall be evidenced by the Sixth Amended and Restated Facility D Note dated as of
the Closing Date by Borrowers in favor of Bank, in substantially the form
attached as Exhibit “B” to this Agreement, with the blanks appropriately filled
(the “Facility F Note”).
          (c) Borrowing Base. Subject to the terms and conditions of this
Agreement, the maximum borrowing availability under this Agreement applicable to
the Facility D Loans shall be equal to the lesser of (i) Fifteen Million and
00/00 Dollars ($15,000,000) or (ii) eighty percent (80%) of the aggregate gross
amount of Qualified Accounts plus fifty percent (50%) of the aggregate value of
Qualified Inventory (the lesser of the amounts described in clauses (i) and
(ii) of this sentence is sometimes referred to in this Agreement as the
“Borrowing Base”).
          (d) Making of Facility D Loans. (i) Subject to the terms and
conditions of this Agreement and the other Loan Documents, no Facility D Loans
shall be made until Borrowers have satisfied all applicable conditions specified
in Article IV hereof, and Bank has received, reviewed and approved a completed
borrowing base certificate, in the form attached as Exhibit “D” to this
Agreement (the “Borrowing Base Certificate”), setting forth the Borrowing Base
calculations for Borrowers, together with the appropriate backup documentation
and evidence.
               (ii) Each Facility D Loan that is made shall be made on such
Business Day and in such amount as the Borrower to whom such Loan is to be made
shall request by written notice received by Bank no later than 2:00 p.m. (New
Castle, Pennsylvania time) on the date of requested disbursement for such Loan
(the “Loan Disbursement Date”). Subject to Bank’s review, approval and
processing of the Borrowing Base Certificate and any other information requested
by Bank, Bank shall make the proceeds of such Loan available to such Borrower at
Bank’s Office in immediately available funds not later than 3:00 p.m., New
Castle, Pennsylvania, time on the Loan Disbursement Date.
          (e) Maximum Principal Balance of Revolving Credit Loans. The aggregate
principal amount of all Facility D Loans shall not exceed the Borrowing Base.
Borrowers agree that if at any time the aggregate principal amount of all
Facility D Loans outstanding exceeds the Borrowing Base, Borrowers shall
promptly pay to Bank such amount as may be necessary to eliminate such excess
together with all accrued interest on the amount of such excess. If not sooner
paid, all of the Facility D Loans, all unpaid accrued interest thereon and all
other sums and costs incurred by Bank pursuant to this Agreement with respect to
the

13



--------------------------------------------------------------------------------



 




Facility D Loans, shall be immediately due and payable on the Facility D Expiry
Date, without notice, presentment or demand.
     2.03 Facility F
          (a) Facility F Loans. Subject to the terms and conditions and relying
upon the representations and warranties set forth in this Agreement and the
other Loan Documents, Bank agrees to make a term loan (“Facility F Loan”) to
Borrowers on the Closing Date in the principal amount of Four Hundred Thousand
and 00/100 Dollars ($400,000.00), the proceeds of which are to be used only to
purchase equipment to be used by such Borrower.
          (b) Facility F Note. The obligations of Borrowers to repay the unpaid
principal amount of each Facility F Loan made to any Borrower by Bank and to pay
interest on the unpaid principal amount thereof shall be joint and several and
shall be evidenced in part by an Amended and Restated Facility F Note of
Borrowers, dated the Closing Date, in substantially the form attached as Exhibit
“C” to this Agreement, with the blanks appropriately filled (the “Facility F
Note”). Each executed Facility F Note shall be delivered by Borrowers to Bank on
the date the related Facility F Loan is made by Bank.
          (c) Payments of Principal and Maturity. On the first day of the first
calendar month after the date a Facility F Loan is made, through and including
June 1, 2009, Borrowers shall make a payment of principal and interest on the
Facility F Loan in that amount, as determined by Bank at the time such Loan is
made, which would fully amortize the then principal balance of such Loan in
equal monthly installments, at the interest rate applicable to such Loan at the
time of determination, over the term of such Loan ending on the Facility F
Expiry Date. Each such payment shall be applied first to accrued interest and
the balance to the reduction of principal. All remaining unpaid principal,
accrued interest and all other sums and costs incurred by Bank, pursuant to this
Agreement, the Facility F Notes or the making of the Facility F Loans, shall be
immediately due and payable on the Facility F Expiry Date without notice,
presentment or demand.
     2.04 Intentionally Deleted
     2.05 Interest Rates.
          (a) Interest on Facility A. Subject to the terms and conditions of
this Agreement, the aggregate outstanding principal balance of the Facility A
Loan shall bear interest at a rate per annum equal to the Facility A Rate.
          (b) Interest on Facilities D and F. (i) the aggregate outstanding
principal balance of the Facility D Loans shall bear interest at a rate per
annum equal to the Prime Rate, and (ii) the aggregate outstanding principal
balance of the Facility F Loans shall bear interest at a rate per annum equal to
seven and twenty-five hundredths percent (7.25%).

14



--------------------------------------------------------------------------------



 



          (c) Adjustment to Prime Rate, Calculation of Interest. In the event of
any change in the Prime Rate, the rate of interest upon each Prime Rate Loan
shall be adjusted to immediately correspond with such change, except any
interest rate charged hereunder shall not exceed the highest rate permitted by
law. Interest on Loans, unpaid fees and other sums payable hereunder, shall be
computed on the basis of a year of three hundred sixty (360) days and paid for
the actual number of days elapsed.
     2.06 Interest After Default; Usury. Whenever the unpaid principal amount of
the Loans, accrued interest thereon, any fees, or any other sums payable
hereunder shall become due and payable and remain unpaid (whether at maturity,
upon the occurrence of an Event of Default, by acceleration, demand or
otherwise) the amount thereof shall thereafter until paid in full bear interest
at a rate per annum equal to the interest rate otherwise applicable to such
Loan, plus five percent (5.00%). In the event the rates of interest provided for
herein are finally determined by any Official Body to exceed the maximum rate of
interest permitted by applicable usury or similar laws, their or its application
will be suspended and there will be charged instead the maximum rate of interest
permitted by such laws.
     2.07 Late Charge. Upon the occurrence of an Event of Default with respect
to the payment of any installment of interest or principal or principal and
interest on the Notes for more than ten (10) days after the said installment
becomes due, in addition to making a payment of the installment due and any
interest thereon at the applicable default interest rate, Borrowers shall pay to
Bank a late charge in an amount equal to five percent (5%) of any such overdue
installment.
     2.08 Facility D Origination Fee. Borrowers shall pay to Bank a commitment
fee for Facility D payable in advance on the Closing Date and on each June 6
thereafter to but excluding the Facility D Expiry Date, each in the amount of
Thirty Thousand Dollars ($30,000).
     2.09 Additional Costs. If either (i) the introduction of, or any change in,
or in the interpretation of, any law or regulation or (ii) the compliance with
any guideline or request from any central bank or other governmental authority
(whether or not having the force of law), affects or would affect the amount of
capital required or expected to be maintained by Bank or any corporation
controlling Bank and Bank determines that the amount of such capital is
increased by or based upon the existence of the Loans (or commitment to make the
Loans) and other extensions of credit (or commitments to extend credit) of
similar type, then, within 30 days following demand by Bank, Borrowers shall pay
to Bank from time to time as specified by Bank additional amounts sufficient to
compensate Bank in the light of such circumstances, to the extent that Bank
reasonably determines such increase in capital to be allocable to the existence
of the Loans (or commitment to make the Loans). A certificate of Bank in good
faith submitted to Borrowers as to such amounts shall be conclusive and binding
for all purposes, absent manifest error. Bank will not retroactively assess
Borrowers for such costs unless Bank is retroactively charged or such guideline
or request applicable to Bank is retroactive in its application.
     2.10 Payments. All payments to be made with respect to principal, interest,
fees or other amounts due from Borrowers under this Agreement or under the Notes
are payable

15



--------------------------------------------------------------------------------



 



at 12:00 noon (New Castle, Pennsylvania Time), on the day when due, without
presentment, demand, protest or notice of any kind, all of which are hereby
expressly waived, and an action for the payments will accrue immediately. All
such payments must be made to Bank at its Office in U.S. Dollars and in funds
immediately available at such Office, without setoff, counterclaim or other
deduction of any nature. Bank may in its discretion deduct such payments from
any Borrower’s demand or deposit accounts with Bank after an Event of Default.
All such payments shall be applied at the option of Bank to accrued and unpaid
interest, outstanding principal and other sums due under this Agreement in such
order as Bank, in its sole discretion, shall elect. All such payments shall be
made absolutely net of, without deduction or offset, and altogether free and
clear of any and all present and future taxes, levies, deductions, charges, and
withholdings and all liabilities with respect thereto, excluding income and
franchise taxes imposed on Bank under the laws of the United States or any state
or political subdivision thereof. If any Borrower is compelled by law to deduct
any such taxes or levies (other than such excluded taxes) or to make any such
other deductions, charges, or withholdings, it will pay such additional amounts
as may be necessary in order that the net payments after such deduction, and
after giving effect to any United States federal or state income taxes required
to be paid by Bank in respect of such additional amounts, shall equal the amount
of such payment without such tax, deduction or withholding.
     2.11 Loan Account. Bank will open and maintain on its books a loan account
(the “Loan Account”) for Borrowers with respect to Loans made, repayments,
prepayments, the computation and payment of interest and fees and the
computation and final payment of all other amounts due and sums paid to Bank
under this Agreement. Except in the case of manifest error in computation, the
Loan Account for Borrowers will be conclusive and binding on Borrowers as to the
amount at any time due to Bank from Borrowers under this Agreement or the Notes.
     2.12 Financing Statements. Promptly upon request by Bank, Borrowers agree
to execute or cause to be executed all financing statements describing the
property in which Bank has a security interest under the Security Agreements.
Borrowers irrevocably appoint Bank as their agent and attorney to execute any
such financing statements in Borrowers’ name if Borrowers fail to execute the
same after a request from Bank to do so. Borrowers further agree that a carbon,
photographic or other reproduction of a financing statement or a Security
Agreement is sufficient as a financing statement and may be filed as such.
     2.13 Security. The Loans shall be secured by a first lien perfected
security interest in all personal property and fixtures of Borrowers, as set
forth in the Security Agreements, the first lien in real property set forth in
the Mortgage, and all UCC-1 financing statements executed and recorded with
respect thereto.
     2.14 Interest Rate Incentive Pricing.
          (a) If, based on the 10-Q filed with the Securities and Exchange
Commission, the Operating Leverage Ratio at the end of each fiscal quarter is
equal to or less than 3.0 but greater than 2.5 as calculated on a rolling four
quarter basis, then, during the subsequent fiscal quarter (and only the
subsequent fiscal quarter unless the foregoing condition is

16



--------------------------------------------------------------------------------



 




satisfied again), interest on the Facility D Loans shall be reduced to an annual
rate equal to two hundred seventy five (275) basis points above the Libor Rate.
          (b) If, based on the 10-Q filed with the Securities and Exchange
Commission, the Operating Leverage Ratio at the end of each fiscal quarter is
equal to or less than 2.5 but greater than 2.0 as calculated on a rolling four
quarter basis, then, during the subsequent fiscal quarter (and only the
subsequent fiscal quarter unless the foregoing condition is satisfied again),
interest on the Facility D Loans shall be reduced to an annual rate equal to two
hundred fifty (250) basis points above the Libor Rate.
          (c) If, based on the 10-Q filed with the Securities and Exchange
Commission, the Operating Leverage Ratio at the end of each fiscal quarter is
equal to or less than 2.0 as calculated on a rolling four quarter basis, then,
during the subsequent fiscal quarter (and only the subsequent fiscal quarter
unless the foregoing condition is satisfied again), interest on the Facility D
Loans shall be reduced to an annual rate equal to two hundred twenty-five
(225) basis points above the Libor Rate.
ARTICLE III
REPRESENTATIONS AND WARRANTIES
     Each Borrower represents and warrants to Bank that:
     3.01 Organization and Qualification. Each Borrower is a corporation duly
organized, validly existing and in good standing under the laws of the state of
its incorporation. Parent is duly qualified to do business as a foreign
corporation in and is in good standing in the Commonwealth of Pennsylvania. Each
Borrower is duly qualified or licensed to do business as a foreign corporation
and is in good standing in all jurisdictions in which the ownership of its
properties or the nature of its activities or both makes such qualification or
licensing necessary.
     3.02 Power to Carry on Business; Licenses. Each Borrower has all requisite
power and authority to own and operate its properties and to carry on its
business as now conducted and as presently planned to be conducted. Each
Borrower has all licenses, permits, consents and governmental approvals or
authorizations necessary to carry on its business as now conducted or as
presently planned to be conducted.
     3.03 Execution and Binding Effect. This Agreement, the Notes, the Mortgage,
the Security Agreements and the other Loan Documents to which Borrowers or any
of them is a party have been duly and validly executed and delivered by such
Borrower or Borrowers, and each such document or agreement constitutes a legal,
valid and binding obligation of such Borrower or Borrowers, enforceable in
accordance with its terms.
     3.04 Absence of Conflicts. Neither the execution and delivery of this
Agreement, the Notes, the Mortgage, the Security Agreements or the other Loan
Documents, nor the consummation of the transactions contemplated in any of them,
nor the performance of or

17



--------------------------------------------------------------------------------



 



compliance with their terms and conditions will (a) violate any Law,
(b) conflict with or result in a breach of or a default under the articles of
incorporation or by-laws of any Borrower, (c) conflict with or result in a
breach or a default under any material agreement or instrument to which any
Borrower is a party or by which any of them or any of their properties (now
owned or acquired in the future) may be subject or bound or (d) result in the
creation or imposition of any Lien upon any property (owned or leased) of any
Borrower.
     3.05 Authorizations and Filings. No authorization, consent, approval,
license, exemption or other action by, and no registration, qualification,
designation, declaration or filing with, any Official Body is or will be
necessary or advisable in connection with the execution and delivery of this
Agreement, the Notes, the Security Agreements or the other Loan Documents, the
consummation of the transactions contemplated in any of them, or the performance
of or compliance with the terms and conditions of this Agreement, the Notes, the
Mortgage, the Security Agreements or the other Loan Documents.
     3.06 Ownership and Control. Schedule 3.06 to this Agreement states as of
the Closing Date the authorized capitalization of each Borrower (including
capital stock of such Borrower held in treasury), the number of shares of each
class of capital stock issued and outstanding of such Borrower, the number and
percentage of outstanding shares of each such class of capital stock. The
outstanding shares have been duly authorized and validly issued and are fully
paid and nonassessable. Schedule 3.06 to this Agreement describes as of the
Closing Date all outstanding options, rights and warrants issued by each
Borrower for the acquisition of shares of the capital stock of such Borrower,
all outstanding securities or obligations convertible into such shares and all
agreements by such Borrower to issue or sell such shares. Schedule 3.06 to this
Agreement describes as of the Closing Date all options, sale agreements,
pledges, proxies, voting trusts, powers of attorney and other agreements or
instruments binding upon any of its shareholders with respect to beneficial or
record ownership of or voting rights with respect to shares of the capital stock
of each Borrower.
     3.07 Officers and Directors of Borrower. Schedule 3.07 to this Agreement
states as of the Closing Date the officers and directors of each Borrower.
     3.08 Business. Schedule 3.08 to this Agreement describes the business of
each Borrower as presently conducted and presently planned to be conducted.
     3.09 Title to Property. Each Borrower has good and marketable title in fee
simple to all real property and good and marketable title to all other property
purported to be owned by it, including that reflected in the most recent balance
sheet referred to in Section 3.10 of this Agreement or submitted pursuant to
Section 5.01(a) of this Agreement (except as sold or otherwise disposed of in
the ordinary course of business), subject only to Liens not forbidden by Section
6.01 of this Agreement. No property of Borrowers is stored with a bailee or
warehouseman. Except as set forth on Schedule 3.09, no Borrower leases any real
property and Borrowers have delivered valid landlord’s waivers from the landlord
of each location listed on Schedule 3.09, in form and substance acceptable to
the Bank (the “Landlord Waivers”).

18



--------------------------------------------------------------------------------



 



     3.10 Financial Statements.
          (a) Borrowers have delivered to Bank a consolidated balance sheet and
related consolidated statements of income and retained earnings and cash flow of
Borrowers for the fiscal year ending January 31, 2006 as audited by Malin,
Berquist & Company, LLP with only such qualifications as are set forth in such
audit. Such financial statements (including the notes) present fairly in all
material respect the financial condition of Borrowers as of the end of such
fiscal periods and results of their operations and the changes in financial
position for the fiscal periods then ended, all in conformity with GAAP applied
on a basis consistent with that of the preceding fiscal periods.
          (b) Borrowers have delivered to Bank internally prepared consolidated
balance sheets and related consolidated statements of income, cash flow and
retained earnings of Borrowers as of, and for the portion of the fiscal year and
fiscal quarter ending, April 30, 2006, respectively. Such financial statements
provided by Borrowers present fairly in all material respect the financial
condition of Borrowers as of the end of such period and the results of their
operations for the period then ended, all in conformity with GAAP, subject to
year end adjustments applied on a basis consistent with that of the preceding
fiscal year’s audited financial statements.
     3.11 Taxes. All tax returns required to be filed by any Borrower have been
properly prepared, executed and filed. All taxes, assessments, fees and other
governmental charges upon any Borrower or upon any of their respective
properties, income, sales or franchises which are due and payable have been
paid. The reserves and provisions for taxes on the books of each Borrower are
adequate for all open years and for their current fiscal period. No Borrower
knows of any proposed additional assessment or basis for any assessment for
additional taxes (whether or not reserved against).
     3.12 Contracts. Except as described in Schedule 3.12 to this Agreement and
except for purchase orders with suppliers or purchase orders with customers, no
Borrower is a party to or subject to any agreement, lease or instrument of any
kind other than agreements, leases or instruments which are terminable at will
upon not more than ninety (90) days notice by such Borrower without penalty or
which are not material to the assets, business, operations or financial
condition of such Borrower in the aggregate. No Borrower shall modify any of the
terms and conditions of any material agreements to which it is a party in a
manner which will have a material adverse affect on such Borrower.
     3.13 Litigation. Except as described in Schedule 3.13 to this Agreement,
there is no pending, or to the best knowledge of any Borrower, contemplated or
threatened, action, suit or proceeding by or before any Official Body against or
affecting any Borrower, at law or equity, which, if adversely decided, would
have a material adverse effect on the assets, business, operations or financial
condition of any Borrower or on the ability of any Borrower to perform its
obligations under the Loan Documents.

19



--------------------------------------------------------------------------------



 



     3.14 Compliance with Laws. No Borrower is in violation of or subject to any
material contingent liability on account of any Law.
     3.15 Pension Plans. Except as described in Schedule 3.15 to this Agreement,
(a) each Plan has been and will be maintained and funded in accordance with its
terms and with all provisions of ERISA and other applicable laws; (b) no
Reportable Event as defined in ERISA has occurred and is continuing with respect
to any Plan; (c) no liability to the PBGC has been incurred with respect to any
Plan, other than for premiums due and payable; (d) no Plan has been terminated,
no proceedings have been instituted to terminate any Plan, and there exists no
intent to terminate or institute proceedings to terminate any Plan; (e) no
withdrawal, either complete or partial, has occurred or commenced with respect
to any multi-employer Plan, and there exists no intent to withdraw either
completely or partially from any multi-employer Plan; and (f) there has been no
cessation of, and there is no intent to cease, operations at a facility or
facilities where such cessation could reasonably be expected to result in a
separation from employment of more than 20% of the total number of employees who
are participants under a Plan.
     3.16 Patents, Licenses, Franchises. Each Borrower owns or possesses all of
the patents, trademarks, service marks, trade names, copyrights, licenses,
franchises and permits and rights with respect to the foregoing necessary to own
and operate its properties and to carry on its business as presently conducted
and presently planned to be conducted without conflict with the rights of
others. Schedule 3.16 to this Agreement sets forth a true and correct list and
description of each such patent, trademark, service mark, trade name, copyright,
license, franchise and permit and right with respect to the foregoing. Except as
described in Schedule 3.16 to this Agreement, no patent, trademark, service
mark, trade name, copyright, license, franchise or permit or right with respect
to the foregoing is of material importance to the assets, business, operations
or financial condition of any Borrower and there is no reason to anticipate any
material liability to any Borrower in respect to any claim of infringement of
any of the foregoing.
     3.17 Environmental Matters. (a) No Borrower is in violation of The
Comprehensive Environmental Response, Compensation and Liability Act of 1980
(“CERCLA”), the Superfund Amendments and Reauthorization Act of 1986, The
Resource Conservation and Recovery Act of 1976, as amended by the Hazardous and
Solid Waste Amendments of 1984, The Clean Water Act, The Toxic Substances
Control Act and The Clean Air Act or any rule or regulation promulgated pursuant
to any of the foregoing statutes, or any other federal, state or local
environmental law, statute, rule, regulation or ordinance applicable to any
Borrower or their respective properties (all of the foregoing are sometimes
collectively referred to in this Section 3.17 as the “Environmental Laws”);
          (b) Neither any Borrower nor any of their respective directors,
officers, employees, agents or independent contractors have arranged, by
contract, agreement or otherwise, (i) for the disposal or treatment of, or
(ii) with a transporter for the transport, disposal or treatment of, any
Hazardous Substance (as defined by CERCLA, as amended), owned, used or possessed
by any Borrower, whether or not to a location identified by the EPA on the
National Priorities List, 40 C.F.R. Part 300, (or proposed by the EPA in the
Federal Register for listing on such National Priorities List) or identified
under any corresponding state statute or regulation

20



--------------------------------------------------------------------------------



 




concerning cleanup of waste disposal sites (a “State Superfund Law”), at any
location except Hazardous Substances used in the ordinary course of such
Borrower’s business in compliance with Laws;
          (c) To the best knowledge of each Borrower after due inquiry, no
Predecessor (as defined by CERCLA, as amended) has arranged by contract,
agreement or otherwise, (i) for the disposal or treatment of, or (ii) with a
transporter for transport for the disposal or treatment of, any Hazardous
Substance (as defined by CERCLA, as amended), owned, used or possessed by any
Predecessor at any location except Hazardous Substances used in the ordinary
course of Predecessor’s business in compliance with Laws;
          (d) No Borrower is an “owner” or “operator” of a “facility”, as
defined by CERCLA, as amended, or any State Superfund Law; and
          (e) No Borrower “owned” or “operated” any “facility” at the time any
Hazardous Substances were disposed of within the meaning of CERCLA, as amended,
or any State Superfund Law.
     3.18 Proceeds. Borrowers will use the proceeds of the Loans as set forth in
the Preamble of this Agreement.
     3.20 Margin Stock. Borrowers will make no borrowing under this Agreement
for the purpose of buying or carrying any “margin stock”, as such term is used
in Regulation U and related regulations of the Board of Governors of the Federal
Reserve System, as amended from time to time. No Borrower owns any “margin
stock”. No Borrower is engaged in the business of extending credit to others for
such purpose, and no part of the proceeds of any borrowing under this Agreement
will be used to purchase or carry any “margin stock” or to extend credit to
others for the purpose of purchasing or carrying any “margin stock”.
     3.21 No Event of Default; Compliance with Agreements. No event has occurred
and is continuing and no condition exists which constitutes an Event of Default
or Potential Default. No Borrower is (i) in violation of any term of any charter
instrument or bylaw or (ii) in default under any material agreement, lease or
instrument to which such Borrower is a party or by which it or any of its
properties (owned or leased) may be subject or bound.
     3.22 No Material Adverse Change. Since April 30, 2006, there has been no
material adverse change in the assets, business, operations, management or
financial condition of Borrowers or any of them.
     3.23 Subsidiaries. Project, Enviro-Tech, PDG, Flagship and Servestec are
wholly owned Subsidiaries of Parent. No Borrower has or will have any other
Subsidiaries, other than Inactive Subsidiaries.
     3.24 Labor Controversies. There are no labor controversies pending or, to
the best knowledge of any Borrower, threatened against any Borrower which, if
adversely

21



--------------------------------------------------------------------------------



 



determined, would have a material adverse effect on the assets, business,
operations, management or financial condition of Borrowers or any of them.
     3.25 Solvency. After the making of the Loans, each Borrower (a) will be
able to pay its debts as they become due, (b) will have funds and capital
sufficient to carry on its business and all business in which it is about to
engage, and (c) will own property having a value at both the fair valuation and
at fair salable value in the ordinary course of such Borrower’s business greater
than the amount required to pay such Borrower’s debts as they become due. No
Borrower was insolvent immediately prior to the date of this Agreement and no
Borrower will be rendered insolvent by the execution and delivery of this
Agreement, the borrowings hereunder and/or the consummation of any transactions
contemplated by this Agreement, the Notes or the other Loan Documents.
     3.26 Accurate and Complete Disclosure. No representation or warranty made
by any Borrower under this Agreement, the Notes, the Security Agreements, the
Mortgage or the other Loan Documents and no statement made by any Borrower in
any financial statement (furnished pursuant to Sections 3.10 or 5.01 or
otherwise), certificate, report, exhibit or document furnished by any Borrower
to Bank pursuant to or in connection with this Agreement is false or misleading
in any material respect (including by omission of material information necessary
to make such representation, warranty or statement not misleading). No Borrower
is aware of any facts which it has not disclosed to Bank in writing which
materially and adversely affects, and would materially and adversely affect, the
assets, business, operations or financial condition of Borrowers or any of them
or the ability of Borrowers or any of them to perform their obligations under
this Agreement, the Notes, the Security Agreements, the Mortgage and the other
Loan Documents.
     3.27 Security Interest. The security interest in the Collateral (as defined
in the Security Agreements) granted to Bank pursuant to the Security Agreements
and the Mortgage, (i) constitutes and will continue to constitute a perfected
security interest under the UCC entitled to all of the rights, benefits and
priorities provided by the UCC and (ii) except as otherwise permitted under
Section 6.01 of this Agreement, is and will continue to be superior and prior to
the rights of all third parties existing on the date of this Agreement or
arising after the date of this Agreement whether by lien or otherwise, to the
full extent provided by Law. All such action as is necessary or advisable to
establish such rights of Bank has been taken or will be taken at or prior to the
time required for such purpose and there will be upon execution and delivery of
the Loan Documents no necessity of any further action in order to preserve,
protect and continue such rights except the filing of continuation statements
with respect to filed financing statements within six months prior to each five
year anniversary of the filing of such financing statements. All filing fees and
other expenses in connection with each such action shall be paid by Borrowers
and Bank shall be reimbursed by Borrowers for any such fees and expenses
incurred by Bank.
     3.28 Account Warranties. With respect to all accounts from time to time
scheduled, listed or referred to in any certificate, statement or report
delivered to Bank by Borrowers or any of them pursuant to this Agreement or the
Loan Documents, each Borrower warrants and represents to Bank that as of the
date of such certificate, statement or report: (a) the

22



--------------------------------------------------------------------------------



 



accounts are genuine, are in all respects what they purport to be, and are not
evidenced by a note, instrument or judgment; (b) the accounts represent
undisputed bona fide transactions completed in accordance with the terms and
provisions contained in the documents delivered to Bank with respect to the
accounts, if any; (c) there are no material setoffs, counterclaims or disputes
existing or asserted with respect to the accounts and no Borrower has made any
agreement with any account debtor for any deduction from any account; (d) there
are no facts, events or occurrences which in any way impair the validity or
enforcement of any account or tend to reduce the amount payable under any
account as shown on the respective certificates and statements, Borrower’s books
and records and all invoices and statements delivered to Bank with respect to
any account; (e) to each Borrower’s knowledge, all account debtors have the
capacity to contract and are solvent; (f) the services furnished and/or goods
sold giving rise to any account are not subject to any lien, claim, encumbrance
or security interest except that of Bank; (g) to each Borrower’s knowledge,
there are no proceedings or actions which are threatened or pending against any
account debtor which might result in any material adverse change in such account
debtor’s financial condition; (h) the account is not an account with respect to
which the account debtor is an Affiliate or a director, officer or employee of
any Borrower; (i) the account does not arise with respect to goods which have
not been shipped or arise with respect to services which have not been fully
performed and accepted as satisfactory by the account debtor; (j) the account is
not an account with respect to which the account debtor’s obligation to pay the
account is conditional upon the account debtor’s approval or is otherwise
subject to any repurchase obligation or return right, as with sales made on a
bill-and-hold, guaranteed sale, sale-and-return, or sale on approval basis; and
(k) the amounts shown on the applicable certificates, statements, Borrower’s
books and records and all invoices and statements which may be delivered to Bank
with respect to such accounts are actually and absolutely owing to such Borrower
and are not in any way contingent. Borrowers shall promptly but in any event
within five (5) Business Days, notify Bank in the event that any such account
ceases to satisfy the above representations and warranties.
     3.29 Inventory Warranties. With respect to all inventory from time to time
scheduled, listed or referred to in any certificate, statement or report
delivered to Bank, each Borrower warrants and represents that as of the date of
such certificate, statement or report: (a) such inventory is located on the
premises listed in a Security Agreement and is not in transit; (b) the
applicable Borrower has good, indefeasible and merchantable title to such
inventory and such inventory is not subject to any lien or security interest
whatsoever except for the security interest granted to Bank; (c) such inventory
is of good and merchantable quality, free from any defects or obsolescence;
(d) such inventory is not subject to any licensing, patent, royalty, trademark,
tradename or copyright agreement with any third party; and (e) the completion of
the manufacture and sale or other disposition of such inventory by Bank
following an Event of Default shall not require the consent of any Person and
shall not constitute a breach or default under any contract or agreement to
which any Borrower is a party or to which the inventory is subject. Borrowers
shall promptly, but in any event within five (5) Business Days, notify Bank that
such inventory ceases to satisfy the above representations and warranties.
     3.30 Commonality of Economic Purpose. Borrowers regularly transact business
with each other and provide working capital for each other as well as other
services and

23



--------------------------------------------------------------------------------



 



benefits. Borrowers have certain common officers and directors. As a result,
Borrowers, although separate corporations, are one economic unit and business
entity for all practical purposes and the effective continuance of the business
of each of the Borrowers is dependent on the continuance and success of each
other Borrower. The final success of each of the Borrowers directly benefits the
other Borrowers and the transactions contemplated under this Agreement will be
to the mutual benefit of Borrowers. Each Borrower understands that the Bank’s
willingness to make the Loans under this Agreement is predicated upon, and
therefore the Bank has relied upon, the truth of the foregoing representation by
Borrowers.
ARTICLE IV
CONDITIONS OF LENDING
     The obligation of Bank to make any Loan is subject to the accuracy as of
the Closing Date of the representations and warranties contained in this
Agreement and the other Loan Documents, to the performance by Borrowers of their
respective obligations to be performed under this Agreement and under the other
Loan Documents on or before the date of such Loan and to the satisfaction of the
following further conditions:
     4.01 Representations and Warranties; Events of Default and Potential
Defaults. The representations and warranties contained in Article III shall be
true and correct on and as of the date of each Loan with the same effect as
though made on and as of each such date. On the date of each Loan, no Event of
Default and no Potential Default shall have occurred and be continuing or exist
or shall occur or exist after giving effect to the Loan to be made on such date.
Each request by a Borrower for any Loan shall constitute a representation and
warranty by the Borrowers that the conditions set forth in this Section 4.01 and
all other conditions to such Loan have been satisfied.
     4.02 Proceedings and Incumbency. On the Closing Date, each Borrower shall
have delivered to Bank a certificate, in form and substance satisfactory to
Bank, dated the Closing Date and signed on behalf of such Borrower by the
Secretary of such Borrower, certifying as to (a) true copies of the articles of
incorporation and bylaws of such Borrower and any shareholders agreement
concerning such Borrower, all as in effect on such date, (b) true copies of all
corporate action taken by such Borrower relative to this Agreement, the Notes
and the other Loan Documents including, but not limited to, that described in
Section 3.03 of this Agreement, (c) the names, true signatures and incumbency of
the officers of such Borrower authorized to execute and deliver this Agreement,
the Notes and the other Loan Documents, and (d) a list of all fictitious or
trade names of such Borrower. Bank may conclusively rely on each such
certificate unless and until a later certificate revising the prior certificate
has been furnished to Bank.
     4.03 Agreement and Notes. On the Closing Date, this Agreement and the
Notes, satisfactory in terms, form and substance to Bank, shall have been
executed and delivered by Borrowers to Bank.

24



--------------------------------------------------------------------------------



 



     4.04 Security Documents. On the Closing Date, the Mortgage, the Security
Agreements and the Indemnity Agreement shall have been executed and delivered by
Borrowers to Bank, and shall be in effect and all filings contemplated thereto
shall have been made.
     4.05 Other Loan Documents. On the Closing Date, all other Loan Documents,
satisfactory in terms, form and substance to Bank, shall have been executed and
delivered by Borrowers to Bank.
     4.06 UCC Financing Statements. On or before the Closing Date, all UCC-l
financing statements to be filed pursuant to the Security Agreements and the
other Loan Documents shall have been duly filed and shall be in effect.
     4.07 Opinion of Counsel. On the Closing Date, there shall have been
delivered to Bank a written opinion, dated the Closing Date, of Cohen & Grigsby,
counsel to Borrowers, in form and substance satisfactory to Bank and its
counsel.
     4.08 Other Documents and Conditions. On or before the Closing Date, the
following documents and conditions shall have been delivered to Bank or
satisfied by or on behalf of Borrowers:
          (a) Good Standing and Tax Lien Certificates. As to each Borrower, a
good standing certificate of such Borrower certifying to the good standing and
corporate status of such Borrower, good standing/foreign qualification
certificates from other jurisdictions in which such Borrower is qualified to do
business and tax lien certificates of such Borrower from its jurisdiction of
incorporation and each jurisdiction in which such Borrower is qualified to do
business.
          (b) Financial Statements. The financial statements described in
Section 3.10 of this Agreement.
          (c) Insurance. Evidence, in form and substance satisfactory to Bank,
that the business and all assets of such Borrower is adequately insured and that
Bank has been named as loss payee, entitled to thirty (30) days notice of
cancellation or modification, on all policies of insurance covering the
Collateral (as defined in the Security Agreements) and the Mortgage.
          (d) Lockbox Agreement. A fully executed Lockbox Agreement.
          (e) Lien Search. Copies of record searches (including UCC searches,
real property title reports, and judgment, suits, tax and other lien searches)
evidencing that Bank has a first priority security interest in the Collateral
except for those Liens permitted pursuant to Section 6.01 hereof.

25



--------------------------------------------------------------------------------



 



          (f) No Material Adverse Change. Evidence satisfactory to Bank that no
material adverse change has occurred with respect to each Initial Borrower since
April 30, 2006.
          (g) Termination Statements — Releases. Evidence satisfactory to Bank
that UCC termination or release statements with respect to the Liens on the
property of any Borrower not permitted under Section 6.01 of this Agreement have
been filed or satisfactory arrangements have been made for such filing.
          (h) Leases. Certified copies of all of the real property leases of
each Borrower in which such Borrower is a tenant.
          (i) Other Documents and Conditions. Such other documents and
conditions as may be required to be submitted to Bank by the terms of this
Agreement or of any Loan Document or set forth on the Closing Checklist with
respect to the transaction contemplated by this Agreement.
     4.09 Details Proceedings and Documents. All legal details and proceedings
in connection with the transactions contemplated by this Agreement shall be
satisfactory to Bank and Bank shall have received all such counterpart originals
or certified or other copies of such documents and proceedings in connection
with such transactions, in form and substance satisfactory to Bank, as Bank may
from time to time request.
     4.10 Fees and Expenses. Borrowers shall have paid all fees and charges as
required for the Closing and relating to the Closing, including without
limitation, survey costs, title insurance premiums, environmental investigation
fees, appraisal fees, reasonable legal fees, closing costs, filing and notary
fees and any other matters pertinent to the Closing.

26



--------------------------------------------------------------------------------



 



ARTICLE V
AFFIRMATIVE COVENANTS
     Borrowers jointly and severally covenant to Bank as follows:
     5.01 Reporting and Information Requirements.
          (a) Annual Audited Reports. As soon as practicable, and in any event
within one hundred twenty (120) days after the close of each fiscal year of
Borrowers, Borrowers will furnish to Bank (i) consolidated statements of income,
retained earnings and cash flow of Borrowers for such fiscal year and a
consolidated balance sheet of Borrowers as of the close of such fiscal year, and
notes to each, all in reasonable detail, setting forth in comparative form the
corresponding figures for the preceding fiscal year, prepared in accordance with
GAAP applied on a basis consistent with that of the preceding fiscal year
(except for changes in application in which such accountants concur) with such
statements and balance sheet to be audited by Malin, Berquist & Company, LLP, or
other independent certified public accountants of recognized standing selected
by Borrowers and satisfactory to Bank. The report of such accountants shall not
set forth exceptions or qualifications not acceptable to Bank. Such opinion in
any event shall contain a written statement of such accountants substantially to
the effect that (i) such accountants examined such financial statements in
accordance with generally accepted auditing standards and accordingly made such
tests of accounting records and such other auditing procedures as such
accountants considered necessary in the circumstances and (ii) in the opinion of
such accountants such financial statements present fairly the financial position
of the Borrowers as of the end of such fiscal year and the results of their
operations and their cash flows and changes in stockholders’ equity for such
fiscal year, in conformity with GAAP.
          (b) Intentionally deleted
          (c) Officer’s Certificate. Each set of statements and balance sheets
delivered pursuant to Section 5.01(a) of this Agreement shall be accompanied by
a compliance certificate, substantially in the form of Exhibit “E” attached
hereto and made a part hereof, executed by the President or any Vice President
of Parent, stating that no Event of Default or Potential Default exists and that
Borrower is in compliance with the financial covenants set forth in
Sections 5.13, 5.14 and 5.15 of this Agreement. Such certificate shall include
all figures necessary to calculate Borrowers’ compliance with such financial
covenants. If an Event of Default or Potential Default has occurred and is
continuing or exists, such certificate shall specify in detail the nature and
period of existence of the Event of Default or Potential Default and any action
taken or contemplated to be taken by Borrowers.
          (d) Other Reports. Promptly upon receipt thereof, Borrowers will
deliver to Bank one copy of each other report submitted to any Borrower by
independent accountants, including comment or management letters, in connection
with any annual, interim or special report made by them of the books of any
Borrower.

27



--------------------------------------------------------------------------------



 



          (e) Borrowing Base Certificates and Other Reports. Borrowers shall
furnish to Bank a Borrowing Base Certificate within ten (10) days after the end
of each calendar month. In addition, within fifteen (15) days after the end of
each calendar month, Borrowers will deliver to Bank a schedule of all of their
accounts receivable, identifying all accounts, and the aging thereof by open
invoice for each customer of each Borrower and such other reports concerning the
accounts receivable as Bank shall require, all certified as to accuracy by the
President or any Vice President of Parent and all in such form as Bank shall
require. Borrowers shall also promptly provide Bank with all information
requested by Bank with respect to any account debtor. In addition, within twenty
(20) days after the end of each calendar month, Borrowers shall provide Bank
with a schedule containing a description or recap of the inventory purchased and
sold by each Borrower for such month, and such other reports concerning the
inventory of each Borrower as Bank shall require, all certified as to accuracy
by the appropriate officer of Parent and all in such form as Bank shall require.
          (f) Visitation: Audits. Borrowers will permit, upon reasonable notice,
such persons as Bank may designate to visit and inspect any of the properties of
Borrowers, to examine, and to make copies and extracts from, the books and
records of Borrowers, and to discuss their affairs with their officers,
employees and independent accountants during normal business hours. Each
Borrower authorizes its officers, employees and independent accountants to
discuss with Bank its affairs.
          (g) Notice of Event of Default. Promptly upon any Borrower becoming
aware of an Event of Default or Potential Default, Borrowers will give Bank
notice of the Event of Default or Potential Default, together with a written
statement of the President, Treasurer or Chief Financial Officer of Parent
setting forth the details of the Event of Default or Potential Default and any
action taken or contemplated to be taken by Borrowers.
          (h) Notice of Material Adverse Change. Promptly upon any Borrower
becoming aware thereof, Borrowers will give Bank telephonic or telegraphic
notice (with written confirmation sent on the same or next Business Day) with
respect to any material adverse change in the assets, business, operations,
management or financial condition of Borrowers or any of them or any development
or occurrence which would materially and adversely affect Borrowers or any of
them.
          (i) Notice of Proceedings. Promptly upon any Borrower becoming aware
thereof, Borrowers will give Bank notice of the commencement, existence or
threat of all proceedings by or before any Official Body against or affecting
any Borrower which, if adversely decided, would have a material adverse effect
on the assets, business, operations, management or financial condition of
Borrowers or any of them, or which relates to any Environmental Law or any
hazardous substance or other substance or material regulated thereunder.
          (j) Further Information. Borrowers will promptly furnish to Bank such
other information, and in such form, as Bank may reasonably request from time to
time.

28



--------------------------------------------------------------------------------



 



     5.02 Preservation of Existence and Franchises. Each Borrower will maintain
its corporate existence, rights and franchises in full force and effect in its
jurisdiction of incorporation. Each Borrower will qualify and remain qualified
as a foreign corporation in each jurisdiction in which failure to receive or
retain qualification would have a material adverse effect on the assets,
business, operations or financial condition of Borrowers or any of them.
     5.03 Insurance. Each Borrower will maintain, at its own cost and expense,
insurance with respect to its properties and business against such liabilities,
casualties and contingencies, of such types, with such insurers and in such
amounts as is reasonably satisfactory to Bank from time to time and in any case
as is customary in the case of corporations or other entities engaged in the
same or similar business or having similar properties similarly situated.
Without limitation on the foregoing, Borrowers shall maintain the insurance
required by the Mortgage and the Security Agreements.
     5.04 Maintenance of Properties. Each Borrower will maintain or cause to be
maintained in good repair, working order and condition, the properties now or in
the future owned, leased or otherwise possessed by such Borrower and necessary
in the operation of its business and shall make or cause to be made all needful
and proper repairs, renewals, replacements and improvements to the properties so
that the business carried on in connection with the properties may be properly
and advantageously conducted at all times. Each Borrower shall notify Bank prior
to the creation of a new location for any of its properties or businesses (other
than those disclosed to Bank in connection with the execution and delivery of
this Agreement).
     5.05 Payment of Liabilities. Each Borrower will pay or discharge:
          (a) on or prior to the date on which penalties attach, all taxes,
assessments and other governmental charges or levies imposed upon it or any of
its properties or income;
          (b) on or prior to the date when due, all lawful claims of
materialmen, mechanics, carriers, warehousemen, landlords and other like persons
which, if unpaid, might result in the creation of a Lien upon any of its
property;
          (c) on or prior to the date when due, all other lawful claims which,
if unpaid, might result in the creation of a Lien upon any of its property; and
          (d) all other current liabilities so that none is unpaid more than
ninety (90) days after the due date for such liability.
     5.06 Financial Accounting Practices. Each Borrower will make and keep
books, records and accounts which, in reasonable detail, accurately and fairly
reflect its transactions and dispositions of assets and maintain a system of
internal accounting controls sufficient to provide reasonable assurances that
(a) transactions are executed in accordance with management’s general or
specific authorization, (b) transactions are recorded as necessary (i) to

29



--------------------------------------------------------------------------------



 



permit preparation of financial statements in conformity with GAAP and (ii) to
maintain accountability for assets, (c) to ensure access to assets is permitted
only in accordance with management’s general or specific authorization and
(d) to ensure the recorded accountability for assets is compared with the
existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.
     5.07 Compliance with Laws. Borrowers shall comply with all applicable Laws
the non-compliance with which would have a material adverse affect on the
assets, business, operations or financial condition of Borrowers or any of them,
and with all Environmental Laws.
     5.08 Pension Plans. Borrowers shall (a) keep in full force and effect any
and all Plans which are presently in existence or may, from time to time, come
into existence under ERISA, unless such Plans can be terminated without material
liability to Borrowers or any of them in connection with such termination;
(b) make contributions to each of its Plans in a timely manner and in a
sufficient amount to comply with the requirements of ERISA; (c) comply with all
material requirements of ERISA which relate to such Plans so as to preclude the
occurrence of any Reportable Event, Prohibited Transaction (other than a
Prohibited Transaction subject to an exemption under ERISA) or material
accumulated funding deficiency as such term is defined in ERISA; and (d) notify
Bank immediately upon receipt by any Borrower of any notice of the institution
of any proceeding or other action which may result in the termination of any
Plan. Borrowers shall deliver to Bank, promptly after the filing or receipt
thereof, copies of all reports or notices which any Borrower files or receives
under ERISA with or from the Internal Revenue Service, the PBGC, or the U.S.
Department of Labor, other than reports or notices which do not materially or
adversely affect the businesses, assets or financial condition of Borrowers or
any of them, or the ability to perform their obligations under this Agreement.
     5.09 Use of Proceeds. Borrowers shall use the proceeds of the Loans in the
manner set forth in Section 3.18 hereof.
     5.10 Continuation of and Change in Business. Borrowers will continue to
engage in the business and activities described in Schedule 3.08 to this
Agreement and Borrowers will not engage in any other business or activities
without the prior written consent of Bank.
     5.11 Lien Searches. Bank may, but shall not be obligated to, conduct lien
searches of Borrowers and their assets and properties on an annual basis and at
such other times as Bank, in its sole discretion, may determine to be necessary.
Borrowers shall reimburse Bank for Bank’s out of pocket costs in connection with
such lien searches.
     5.12 Further Assurances. Borrowers, at their own cost and expense, will
cause to be promptly and duly taken, executed, acknowledged and delivered all
such further acts, documents and assurances as Bank may from time to time
request in order to more effectively carry out the intent and purposes of this
Agreement and the transactions contemplated by this Agreement and to cause the
security interest or interests, the liens or conveyances granted under the
Security Agreements, the Mortgage or any other Loan Document to be, at all
times, valid,

30



--------------------------------------------------------------------------------



 



perfected and enforceable against Borrowers and all third parties. All expenses
of such filings, recordings, refilings and rerecordings, shall be borne by
Borrowers.
     5.13 Debt Service Coverage Ratio. Borrowers shall maintain a Debt Service
Coverage Ratio for each fiscal year of the Borrowers after the Closing Date in
the amount of (a) at least 1.3 to 1.0 for the fiscal year ending on January 31,
2007 and (b) at least 1.35 to 1.0 and for each fiscal year thereafter.
     5.14 Debt to Worth Ratio. Borrowers shall maintain a Debt to Worth Ratio of
not greater than 2 to 1 at January 31, 2007 and at each January 31 thereafter.
     5.15 Net Worth. Borrowers shall maintain a Net Worth at all times in the
amount of at least $15,000,000.
     5.16 Depository Accounts. Each Borrower shall maintain its primary
depository account(s) with Bank.
     5.17 Leases. At all times during the term of the Loan Agreement, the
Borrowers, either individually or collectively, and their Subsidiaries shall be
prohibited from entering into leases or loans for equipment without Bank’s prior
approval, the total value of which exceeds (i) $50,000 per transaction, or (ii)
$750,000 per annum (for any fiscal year) aggregated for all transactions.
     5.18 Equipment. At all times during the term of the Loan Agreement, the
Borrowers shall cause Project, and no other Borrower or entity, to own the
equipment purchased with the proceeds of the Facility F Loan (the “Facility F
Equipment”). The Borrowers represent and warrant to the Bank that none of the
Facility F Equipment constitutes Fixtures, as defined in the Code, and ownership
of the Facility F Equipment is not evidenced by one or more vehicle titles or
similar indicia of ownership.
     5.19 Compliance with Anti-Terrorism Laws.
     (a) The following terms shall have the meanings set forth in this
subsection when used in this Section:
“Anti-Terrorism Law” means any law, rule or regulation relating to terrorism or
money-laundering, including Executive Order No. 13224 and the USA Patriot Act.
“Executive Order No. 13224” means the Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001, relating to “Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism.”
“Prohibited Person” means any person or entity:

31



--------------------------------------------------------------------------------



 



  (i)   listed in the annex to, or is otherwise subject to the provisions of,
Executive Order No. 13224;     (ii)   owned or controlled by, or acting for or
on behalf of, any person or entity listed in the annex to, or is otherwise
subject to the provisions of, Executive Order No. 13224;     (iii)   with whom
Bank is prohibited from dealing or otherwise engaging in any transaction by any
Anti-Terrorism Law;     (iv)   who commits, threatens or conspires to commit or
supports “terrorism” as defined in Executive Order No. 13224;     (v)   named as
a “specially designated national and blocked person” on the most current list
published by the U.S. Treasury Department Office of Foreign Assets Control at
its official website, http://www.treas.qov/ofac/tllsdn.pdf, or at any
replacement website or other official publication of such list; or     (vi)  
who is affiliated with a person or entity described in clauses (i)-(v) of this
definition.

“USA Patriot Act” means the “Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001”
(Public Law 107-56).
     b. Borrowers represent, warrant, covenant and agree that:

  (i)   None of Borrowers, nor any subsidiary of Borrowers is or will be in
violation of any Anti-Terrorism Law;     (ii)   None of Borrowers, any
subsidiary of Borrowers, any of their respective brokers, nor any other agent of
the foregoing acting or benefiting in any capacity in connection with the Loan
is or will be a Prohibited Person;     (iii)   None of Borrowers, any subsidiary
of Borrowers, any of their respective brokers, nor any other agent of the
foregoing acting or benefiting in any capacity in connection with the Loan
(x) conducts or will conduct any business or engage in any transaction or
dealing with any Prohibited Person, including the making or receiving of any
contribution of funds, goods or services to or for the benefit of any Prohibited
Person, (y) deals in or will deal in any property or interests in property
blocked pursuant to Executive Order No. 13224 (or otherwise engages, or will
engage in any transaction related thereto); or (z) engages in or will engage in
(or conspires, or will conspire to, engage in) any transaction that evades or
avoids, or has the purpose of evading or avoiding, or attempts to violate, any
of the prohibitions set forth in any Anti-Terrorism Law;

32



--------------------------------------------------------------------------------



 



  (iv)   Borrowers shall deliver to Bank any certification or other evidence
requested from time to time by Bank in its sole discretion, confirming
Borrowers’ compliance with this Section; and     (v)   To the extent a transfer
of any property of Borrowers is otherwise permitted, Borrowers shall not
transfer such property (i) to any person controlled by, controlling or under
common control with a Prohibited Person, or (ii) in violation of any
Anti-Terrorism Law, and Borrowers shall provide a certification and
indemnification to Bank (in form and content acceptable to Bank) to such effect
in connection with any transfer of such property.

     Any breach of the foregoing representations, warranties, covenants and
agreements of Borrowers shall constitute an immediate Event of Default hereunder
and each of the Security Agreements. Borrowers hereby agree to indemnify Bank
against (and hold Bank harmless from) any losses suffered and/or expenses
incurred by Bank arising out of or otherwise related to a breach of this Section
by Borrowers or any person controlled by, controlling or under common control
with Borrowers.
ARTICLE VI
NEGATIVE COVENANTS
     Borrowers jointly and severally covenant to Bank as follows:
     6.01 Liens. No Borrower shall, at any time incur, create, assume or permit
to exist, any Lien on any of its assets or property, tangible or intangible, now
or hereafter owned, or agree to become liable to do so, except:
          (a) such Liens existing on the Closing Date and described in
Schedule 6.01 to this Agreement;
          (b) Liens granted in favor of Bank;
          (c) pledges or deposits under worker’s compensation, unemployment
insurance and social security laws, or to secure the performance of bids,
tenders, contracts (other than for the repayment of borrowed money) or leases or
to secure statutory obligations or surety or similar bonds used in the ordinary
course of business;
          (d) any unfiled materialmen’s, mechanic’s, workmen’s, and repairmen’s
liens (provided, that if such a lien shall be perfected, it shall be discharged
of record immediately by payment, bond or otherwise); and

33



--------------------------------------------------------------------------------



 



          (e) liens arising from taxes, assessments, charges, levies or claims
described in Section 5.05 of this Agreement that are not yet due and payable.
     6.02 Indebtedness. No Borrower shall, at any time, create, incur, assume or
suffer to exist any Indebtedness, except:
          (a) Indebtedness under this Agreement, the Notes, the other Loan
Documents or under any other document, instrument or agreement between Borrower
and Bank;
          (b) Indebtedness existing on the date hereof, and described in
Schedule 6.02 to this Agreement, provided, however, that none of such
Indebtedness shall be extended, renewed or refinanced without the prior written
consent of Bank; and
          (c) Current accounts payable, accrued expenses and other current items
arising out of transactions (other than borrowings) in the ordinary course of
business.
     6.03 Guarantees and Contingent Liabilities. Except as set forth in
Schedule 6.03, no Borrower shall at any time directly or indirectly assume,
guarantee, endorse or otherwise agree, become or remain directly or contingently
liable upon or with respect to any obligation or liability of any other Person
except that any Borrower may endorse negotiable or other instruments in any
amount for deposit or collection or similar transactions in the ordinary course
of its business.
     6.04 Loans and Investments. No Borrower shall at any time make or suffer to
remain outstanding any loan or advance to, or purchase, acquire, or own any
stock, bonds, notes or securities of, or any partnership interest (whether
general or limited) in, or any other interest in, or make any capital
contribution or loan to, any other Person, or agree, become or remain liable to
do any of the foregoing, except:
          (a) Trade accounts receivable resulting from a Borrower’s sale of
goods or services made in the ordinary course of its business;
          (b) obligations backed by the full faith and credit of the United
States of America maturing not in excess of nine months from the date of
acquisition;
          (c) demand deposits, time deposits or certificates of deposit in Bank
or in United States FDIC insured commercial banks having shareholders’ equity of
at least $100,000,000 and maturing not in excess of nine months from the date of
acquisition; and
          (d) commercial paper maturing not in excess of six months from the
date of acquisition and either issued by Bank or rated P-1 by Moody’s Investors
Service, Inc. or A-1 by Standard & Poor’s Corporation on the date of
acquisition.
     6.05 Dividends and Related Distributions. Except as provided in the
immediately succeeding sentence, Parent will not declare, make, pay, or agree,
become or remain

34



--------------------------------------------------------------------------------



 



liable to make or pay, any dividend or other distribution of any nature (whether
in cash, property, securities or otherwise) on account of or in respect of any
shares of the capital stock of Parent or on account of the purchase, redemption,
retirement or acquisition of any shares of the common, any series of preferred
or other shares of capital stock (or warrants, options or rights for any shares
of the capital stock) of Parent without the prior written consent of Bank, which
consent will not be unreasonably withheld. Notwithstanding the foregoing, the
Parent shall be permitted to be liable to make and pay dividends in kind (e.g.
additional issuances of Series C Preferred Stock) in accordance with the terms
of the Preferred Stock Termsheet. In no event shall Parent redeem the Series C
Preferred Stock or any other capital stock of the Parent if after giving effect
to such redemption any Event of Default or Potential Default would or could
reasonably be expected to be in existence or occur. Parent shall immediately
deliver to Bank a copy of any notice or request for redemption of the Series C
Preferred Stock or any other capital stock of the Parent that is delivered to
the Parent by or on behalf of any holder of such stock of the Parent.
     6.06 Merger; Consolidation; Business Acquisitions. No Borrower will merge
or agree to merge with or into or consolidate with any other Person without the
prior written consent of Bank. No Borrower will acquire any material portion of
the stock or assets or business of any other Person without the prior written
consent of Bank, which consent will not be unreasonably withheld.
     6.07 Dispositions of Assets. No Borrower will sell, convey, pledge, assign,
lease, abandon or otherwise transfer or dispose of, voluntarily or involuntarily
(any of the foregoing being referred to in this Section as a transaction and any
series of related transactions constituting but a single transaction), any of
its properties or assets, tangible or intangible (including stock of
Subsidiaries), except for sales of inventory in the ordinary course of business
and except sales of equipment which is replaced with equipment of equal or
higher value and other dispositions of equipment in an aggregate amount not to
exceed $25,000 in aggregate net book value in any fiscal year.
     6.08 Margin Stock. No Borrower will use the proceeds of any Loans directly
or indirectly to purchase or carry any “margin stock” (within the meaning of
Regulations U, G, T, or X of the Board of Governors of the Federal Reserve
System) or to extend credit to others for the purpose of purchasing or carrying,
directly or indirectly, any margin stock.
     6.09 Changes in Ownership or Control. Project, Enviro-Tech, PDG, Flagship
and Servestec shall at all times remain wholly owned Subsidiaries of Parent and
no Borrower shall at any time have any other Subsidiaries other than Inactive
Subsidiaries. Parent will not transfer any of its interest in the Mortgaged
Property (as defined in the Mortgage).
     6.10 Self Dealing. No Borrower shall enter into or carry out any loan,
advance or other transaction (including, without limitation, purchasing property
or services or selling property or services) with any Affiliate except that
shareholders, directors or officers of any Borrower may render services to any
Borrower for compensation at the same rates generally paid by corporations
engaged in the same or similar businesses for the same or similar services.

35



--------------------------------------------------------------------------------



 



ARTICLE VII
DEFAULTS
     7.01 Events of Default. An Event of Default means the occurrence or
existence of one or more of the following events or conditions (whatever the
reason for such Event of Default and whether voluntary involuntary or effected
by operation of Law):
            (a) Borrowers shall fail to pay principal on any of the Notes when
due and such failure shall continue for five (5) days; or
            (b) Borrowers shall fail to pay interest on the Loans or any fees
payable pursuant to Article II of this Agreement when due and such failure shall
continue for five (5) days; or
            (c) Any Borrower shall fail to pay any other fee, or other amount
payable pursuant to this Agreement, the Notes, the Security Agreements or any of
the other Loan Documents when due and such failure shall continue for five
(5) days; or
            (d) Any representation or warranty made by any Borrower under this
Agreement, the Notes, or any of the other Loan Documents, or any statement made
by any Borrower in any financial statement, certificate, report, exhibit or
document furnished by any Borrower to Bank pursuant to this Agreement or the
other Loan Documents, shall prove to have been false or misleading in any
material respect as of the time when made; or
            (e) Bank’s security interest under any Security Agreement or any of
the other Loan Documents is or shall become unperfected; or
            (f) Any Borrower shall default in the performance or observance of
any covenant, agreement or duty contained in Article VI hereof or in
Sections 5.01(g), 5.09, 5.10, 5.13, 5.14, 5.15 or 5.16 hereof; or
            (g) Any Borrower shall (i) default (as principal or guarantor or
other surety) in any payment of principal of or interest on any obligation (or
set of related obligations) for borrowed money in excess of $50,000, beyond any
period of grace with respect to the payment or, if any obligation (or set of
related obligations) for borrowed money in excess of $50,000 is or are payable
or repayable on demand, fails to pay or repay such obligation or obligations
when demanded, or (ii) default in the observance of any other covenant, term or
condition contained in any agreement or instrument by which an obligation (or
set of related obligations) for borrowed money in excess of $50,000 is or are
created, secured or evidenced, if the effect of such default is to cause, or
commit the holder or holders of such obligation or obligations (or a trustee or
agent on behalf of such holder or holders) to cause, all or part of such
obligation or obligations to become due before its or their otherwise stated
maturity, or (iii) Parent shall be obligated to redeem any shares of its capital
stock, including, without limitation,

36



--------------------------------------------------------------------------------



 



shares of Series C Preferred Stock in violation of Section 6.05 of this
Agreement, or any holder of shares of capital stock of the Parent, including
shares of Series C Preferred Stock, shall have an exercisable right to demand
redemption of any such shares of stock if at such time the Bank believes that an
Event of Default or Potential Default shall occur or be in existence after
giving effect to such redemption; or
            (h) Any Borrower shall default in the performance or observance of
any other covenant, agreement or duty under this Agreement, the Notes or the
other Loan Documents and such default shall continue for 30 days, or an Event of
Default as defined in any other Loan Document shall occur; or
            (i) One or more judgments for the payment of money in excess of
$50,000 shall have been entered against any Borrower; or
            (j) A writ or warrant of attachment, garnishment, execution,
distraint or similar process shall have been issued against any Borrower or any
of their respective properties; or
            (k) (i) A Termination Event with respect to a Plan shall occur,
(ii) any Person shall engage in any prohibited transaction involving any Plan,
(iii) an accumulated funding deficiency, whether or not waived, shall exist with
respect to any Plan, (iv) any Borrower or any ERISA Affiliate shall be in
“Default” (as defined in Section 4219(c)(5) of ERISA with respect to payments
due to a multi-employer Plan resulting from any Borrower’s or any ERISA
affiliate’s, complete or partial withdrawal (as described in Section 4203 or
4205 of ERISA) from such Plan, or (v) any other event or condition shall occur
or exist with respect to a single employer Plan, except that no such event or
condition shall constitute an Event of Default if it, together with all other
events or conditions at the time existing, would not subject any Borrower or any
of its Subsidiaries to any tax, penalty, debt or liability which, alone or in
the aggregate, would have a material adverse effect on Borrowers or any of them;
or
            (l) A Change of Control or Change of Management shall occur; or
            (m) A proceeding shall be instituted in respect of any Borrowers:
            (i) seeking to have an order for relief entered in respect of such
Borrower, or seeking a declaration or entailing a finding that such Borrower is
insolvent or a similar declaration or finding, or seeking dissolution,
winding-up, charter revocation or forfeiture, liquidation, reorganization,
arrangement, adjustment, composition or other similar relief with respect to
such Borrower, its assets or debts under any law relating to bankruptcy,
insolvency, relief of debtors or protection of creditors, termination of legal
entities or any other similar law now or in the future which shall not have been
dismissed or stayed within sixty (60) days after such proceedings were
instituted; or
            (ii) seeking appointment of a receiver, trustee, custodian,
liquidator, assignee, sequestrator or other similar official for such Borrower
or for all or any

37



--------------------------------------------------------------------------------



 



substantial part of its property which shall not have been dismissed or stayed
within sixty (60) days after such proceedings were instituted; or
            (n) Any Borrower shall become insolvent, shall become generally
unable to pay its debts as they become due, shall voluntarily suspend
transaction of its businesses, shall make a general assignment for the benefit
of creditors, shall institute a proceeding described in Section 7.01(l)(i) of
this Agreement or shall consent to any order for relief, declaration, finding or
relief described in Section 7.01(l)(i) of this Agreement, shall institute a
proceeding described in Section 7.01(l)(ii) of this Agreement or shall consent
to the appointment or to the taking of possession by any such official of all or
any substantial part of its property whether or not any proceeding is
instituted, dissolve, wind-up or liquidate itself or any substantial part of
their property, or shall take any action in furtherance of any of the foregoing.
     7.02 Consequences of an Event of Default.
            (a) If an Event of Default specified in subsections (a) through
(l) of Section 7.01 of this Agreement occurs, Bank will be under no further
obligation to make Loans and may at its option demand the unpaid principal
amount of the Notes, interest accrued on the unpaid principal amount and all
other amounts owing by any Borrower under this Agreement, the Notes and the
other Loan Documents to be immediately due and payable without presentment,
demand, protest or further notice of any kind, all of which are expressly
waived, and an action for any amounts due shall accrue immediately.
            (b) If an Event of Default specified in subsections (m) or (n) of
Section 7.01 of this Agreement occurs and continues or exists, Bank will be
under no further obligation to make Loans and the unpaid principal amount of the
Notes, interest accrued on the unpaid principal amount and all other amounts
owing by any Borrower under this Agreement, the Notes and the other Loan
Documents shall automatically become immediately due and payable without
presentment, demand, protest or notice of any kind, all of which are expressly
waived, and an action for any amounts due shall accrue immediately.
     7.03 Set-Off. If the unpaid principal amount of the Notes, interest accrued
on the unpaid principal amount or other amount owing by any Borrower under this
Agreement, the Notes or the other Loan Documents shall have become due and
payable (at maturity, by acceleration or otherwise), Bank and the holder of any
participation in any Loan will each have the right, in addition to all other
rights and remedies available to it, without notice to Borrower, to set-off
against and to appropriate and apply to such due and payable amounts any debt
owing to, and any other funds held in any manner for the account of, any
Borrower by Bank or by such holder including, without limitation, all funds in
all deposit accounts (whether time or demand, general or special, provisionally
credited or finally credited, or otherwise) now or in the future maintained by
any Borrower with Bank or such holder. Each Borrower consents to and confirms
the foregoing arrangements and confirms Bank’s rights and such holder’s rights
of banker’s lien and set-off. Nothing in this Agreement will be deemed a waiver
or prohibition of or restriction on Bank’s rights or any such holder’s rights of
banker’s lien or set-off.

38



--------------------------------------------------------------------------------



 



ARTICLE VIII
MISCELLANEOUS
     8.01 Business Days. Except as otherwise provided in this Agreement,
whenever any payment or action to be made or taken under this Agreement, or
under the Notes or under any of the other Loan Documents is stated to be due on
a day which is not a Business Day, such payment or action will be made or taken
on the next following Business Day and such extension of time will be included
in computing interest or fees, if any, in connection with such payment or
action.
     8.02 Records. The unpaid principal amount of the Notes, the unpaid interest
accrued thereon, the interest rate or rates applicable to such unpaid principal
amount and the duration of such applicability shall at all times be ascertained
from the records of Bank, which shall be conclusive absent manifest error.
     8.03 Amendments and Waivers. Bank and Borrowers may from time to time enter
into agreements amending, modifying or supplementing this Agreement, the Notes
or any other Loan Document or changing the rights of Bank or of Borrowers under
this Agreement, under the Notes or under any other Loan Document and Bank may
from time to time grant waivers or consents to a departure from the due
performance of the obligations of Borrowers under this Agreement, under the
Notes or under any other Loan Document. Any such agreement, waiver or consent
must be in writing and will be effective only to the extent specifically set
forth in such writing. In the case of any such waiver or consent relating to any
provision of this Agreement, any Event of Default or Potential Default so waived
or consented to will be deemed to be cured and not continuing, but no such
waiver or consent will extend to any other or subsequent Event of Default or
Potential Default or impair any right consequent to any other or subsequent
Event of Default or Potential Default or impair any right consequent thereto.
     8.04 No Implied Waiver: Cumulative Remedies. No course of dealing and no
delay or failure of Bank in exercising any right, power or privilege under this
Agreement, the Notes or any other Loan Document will affect any other or future
exercise of any such right, power or privilege or exercise of any other right,
power or privilege except as and to the extent that the assertion of any such
right, power or privilege shall be barred by an applicable statute of
limitations; nor shall any single or partial exercise of any such right, power
or privilege or any abandonment or discontinuance of steps to enforce such a
right, power or privilege preclude any further exercise of such right, power or
privilege or of any other right, power or privilege. The rights and remedies of
Bank under this Agreement, the Notes or any other Loan Document are cumulative
and not exclusive of any rights or remedies which Bank would otherwise have.
     8.05 Notices. All notices, requests, demands, directions and other
communications (collectively notices) under the provisions of this Agreement or
the Notes must be in writing (including telexed or telecopied communication)
unless otherwise expressly permitted under this Agreement and must be sent by
first-class or first-class express mail, private

39



--------------------------------------------------------------------------------



 



overnight or next Business Day courier or by telex or telecopy with confirmation
in writing mailed first class, in all cases with charges prepaid, and any such
properly given notice will be effective when received. All notices will be sent
to the applicable party at the addresses stated below or in accordance with the
last unrevoked written direction from such party to the other parties.

         
 
  If to Borrowers    
 
  or any of them:   PDG Environmental, Inc.
 
      1386 Beulah Road, Building 801
 
      Pittsburgh, PA 15235
 
      Attention: John C. Regan
 
       
 
  and a copy to:   James D. Chiafullo, Esq.
 
      Cohen & Grigsby, P.C.
 
      11 Stanwix Street
 
      Pittsburgh, PA 15222
 
       
 
  If to Bank:   Commercial Loan Department
 
      Sky Bank
 
      Douglas K. Pyle, Vice President
 
      101 East Washington Street
 
      New Castle, Pennsylvania 16103
 
       
 
  and copy to:   Thomas M. Gacse
 
      c/o Sky Bank
 
      101 East Washington Street
 
      New Castle, Pennsylvania 16103

     8.06 Expenses; Taxes; Attorneys Fees. Borrowers agree to pay or cause to be
paid and to save Bank harmless against liability for the payment of all
reasonable expenses, including, but not limited to reasonable fees and expenses
of counsel and paralegals for Bank, incurred by Bank from time to time
(i) arising in connection with the preparation, execution, delivery and
performance of this Agreement, the Notes and the other Loan Documents,
(ii) relating to any requested amendments, waivers or consents to this
Agreement, the Notes or any of the other Loan Documents and (iii) arising in
connection with Bank’s enforcement or preservation of rights under this
Agreement, the Notes or any of the other Loan Documents, including but not
limited to such expenses as may be incurred by Bank in the collection of the
outstanding principal amount of the Loans. Borrowers agree to pay all stamp,
document, transfer, recording or filing taxes or fees and similar impositions
now or in the future determined by Bank to be payable in connection with this
Agreement, the Notes or any other Loan Document. Borrowers agree to save Bank
harmless from and against any and all present or future claims, liabilities or
losses with respect to or resulting from any omission to pay or delay in paying
any such taxes, fees or impositions. In the event of any action at law or suit
in equity in relation to this Agreement, the Notes or the other Loan Documents,
Borrowers will pay, in addition to all other sums which Borrowers may be
required to pay, a reasonable sum for attorneys and

40



--------------------------------------------------------------------------------



 



paralegals fees incurred by Bank or the holder of the Notes in connection with
such action or suit. All payments due from Borrowers under this Section will be
added to and become part of the Loans until paid in full.
     8.07 Severability. The provisions of this Agreement are intended to be
severable. If any provision of this Agreement is held invalid or unenforceable
in whole or in part in any jurisdiction, the provision will, as to such
jurisdiction, be ineffective to the extent of such invalidity or
unenforceability without in any manner affecting the validity or enforceability
of the provision in any other jurisdiction or the remaining provisions of this
Agreement in any jurisdiction.
     8.08 Governing Law: Consent to Jurisdiction. This Agreement will be deemed
to be a contract under the laws of the Commonwealth of Pennsylvania and for all
purposes will be governed by and construed and enforced in accordance with the
substantive laws, and not the laws of conflicts, of said Commonwealth. Borrower
consents to the exclusive jurisdiction and venue of the federal and state courts
located in Lawrence County or Allegheny County, Pennsylvania, in any action on,
relating to or mentioning this Agreement, the Notes, the other Loan Documents,
or any one or more of them.
     8.09 Prior Understandings. This Agreement, the Notes and the other Loan
Documents supersede all prior understandings and agreements, whether written or
oral, among the parties relating to the transactions provided for in this
Agreement, the Notes and the other Loan Documents, except that the commitment
letter dated July 14, 2000 issued by Bank and accepted by Parent shall survive
the execution and delivery hereof and shall be binding upon Borrowers with the
same force and effect as though accepted by all of them. To the extent of any
inconsistencies between the provisions of this Agreement and the provisions of
said commitment letter, the provisions of this Agreement shall control.
     8.10 Duration: Survival. All representations and warranties of Borrowers
contained in this Agreement or made in connection with this Agreement or any of
the other Loan Documents shall survive the making of and will not be waived by
the execution and delivery of this Agreement, the Notes or the other Loan
Documents, by any investigation by Bank, or the making of any Loan.
Notwithstanding termination of this Agreement or an Event of Default, all
covenants and agreements of Borrowers will continue in full force and effect
from and after the date of this Agreement so long as Borrowers may borrow under
this Agreement and until payment in full of the Notes, interest thereon, and all
fees and other obligations of Borrowers under this Agreement, the Notes or the
other Loan Documents. Without limitation, it is understood that all obligations
of Borrowers to make payments to or indemnify Bank will survive the payment in
full of the Notes and of all other obligations of Borrower under this Agreement,
the Notes, the Security Agreements and the other Loan Documents.
     8.11 Counterparts. This Agreement may be executed in any number of
counterparts and by the different parties to this Agreement on separate
counterparts each of which, when so executed, will be deemed an original, but
all such counterparts will constitute but one and the same instrument.

41



--------------------------------------------------------------------------------



 



     8.12 Successors and Assigns. This Agreement will be binding upon and inure
to the benefit of Bank, Borrowers and their successors and assigns, except that
Borrowers may not assign or transfer any of their rights under this Agreement
without the prior written consent of Bank. All obligations of Borrowers under
this Agreement are joint and several.
     8.14 No Third Party Beneficiaries. The rights and benefits of this
Agreement and the other Loan Documents are not intended to, and shall not, inure
to the benefit of any third party.
     8.15 Participation. Bank may from time to time sell, assign or grant one or
more participation in all or any part of the Loans made by Bank or which may be
made by Bank, or its right, title and interest in the Loans in or to this
Agreement, to another lending officer, lender or financial institution. With
respect to such participation, Bank shall act as lead bank or managing agent.
Except to the extent otherwise required by the context of this Agreement, the
word “Bank” where used in this Agreement means and includes any holder of a note
originally issued to Bank and each such holder of a note will be bound by and
have the benefits of this Agreement, the same as such holder had been a
signatory to this Agreement. In connection with any such sale, assignment or
grant of participation, Bank may make available to any prospective purchaser,
assignee or participant any information relative to Borrowers in Bank’s
possession.
     8.16 Construction. Unless the context of this Agreement otherwise clearly
requires, references to the plural include the singular, the singular the
plural, the part the whole and “or” has the inclusive meaning represented by the
phrase “and/or”. References in this Agreement to “judgments” of Bank include
good faith estimates by Bank (in the case of quantitative judgments) and good
faith beliefs by a Bank (in the case of qualitative judgments).
     8.17 Exhibits. All exhibits and schedules attached to this Agreement are
incorporated and made a part of this Agreement.
     8.18 Headings. The section headings contained in this Agreement are for
convenience only and do not limit or define or affect the construction or
interpretation of this Agreement in any respect.
     8.19 WAIVER OF TRIAL BY JURY. BORROWERS AND BANK EXPRESSLY, KNOWINGLY AND
VOLUNTARILY WAIVE ALL BENEFIT AND ADVANTAGE OF ANY RIGHT TO A TRIAL BY JURY, AND
NEITHER WILL AT ANY TIME INSIST UPON, OR PLEAD OR IN ANY MANNER WHATSOEVER CLAIM
OR TAKE THE BENEFIT OR ADVANTAGE OF A TRIAL BY JURY IN ANY ACTION ARISING IN
CONNECTION WITH THIS AGREEMENT, THE NOTES OR ANY OF THE LOAN DOCUMENTS.

42



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, and intending to be legally bound, the parties, by
their duly authorized officers, have executed and delivered this Agreement as of
the date set forth at the beginning of this Agreement.

              ATTEST:   PDG Environmental, Inc.
 
           
By:
  James D. Chaifullo   By:   John C Regan
 
            Secretary   Title:   President and CEO
 
            ATTEST:   Project Development Group, Inc.
 
           
By:
  James D. Chaifullo   By:   John C Regan
 
            Secretary   Title:   President and CEO
 
            ATTEST:   Enviro-Tech Abatement Services, Co.
 
           
By:
  James D. Chaifullo   By:   John C Regan
 
            Secretary   Title:   President and CEO
 
            ATTEST:   PDG, Inc.
 
           
By:
  James D. Chaifullo   By:   John C Regan
 
            Secretary   Title:   President and CEO
 
            ATTEST:   Flagship Restoration, Inc.
 
           
By:
  James D. Chaifullo   By:   John C Regan
 
            Secretary   Title:   President and CEO
 
            ATTEST:   Servestec, Inc.
 
           
By:
  James D. Chaifullo   By:   John C Regan
 
            Assistant Secretary   Title:   President and CEO
 
                    Sky Bank
 
           
 
      By:   Douglas Pyle
 
           
 
      Title:   Vice President

43



--------------------------------------------------------------------------------



 



Exhibit “A”
THIS AMENDED AND RESTATED FACILITY A NOTE IS AN AMENDMENT, RESTATEMENT,
MODIFICATION AND INCREASE, BUT NOT A NOVATION OF THE FACILITY A NOTE BY THE
INITIAL BORROWERS IN FAVOR OF THE BANK DATED AUGUST 3, 2000. THIS AMENDED AND
RESTATED FACILITY A NOTE CONSOLIDATES AND REPLACES THE EXISTING FACILITY A NOTE.
AMENDED AND RESTATED FACILITY A NOTE

$400,000   Pittsburgh, Pennsylvania     June 14, 2006

     FOR VALUE RECEIVED, the undersigned, PDG Environmental, Inc., a Delaware
corporation, Project Development Group, Inc., a Pennsylvania corporation,
Enviro-Tech Abatement Services, Co., a North Carolina corporation, PDG, Inc., a
Pennsylvania corporation (collectively, “Initial Borrowers”), Flagship
Restoration, Inc., a Delaware corporation (“Flagship”) and Servestec, Inc. a
Florida corporation (“Servestec”) (Initial Borrowers, Flagship and Servestec,
collectively, the “Borrowers”) hereby jointly and severally promise to pay to
the order of Sky Bank, an Ohio banking institution, having an office at 101 East
Washington Street, New Castle, Pennsylvania 16103 (“Bank”), on or before the
Facility A Loan Expiry Date, and at such earlier dates as may be required by the
Loan Agreement (as defined below), the principal sum of Four Hundred Thousand
and 00/100 Dollars ($400,000.00). Borrowers hereby further jointly and severally
promise to pay to the order of Bank interest on the unpaid principal amount of
this Amended and Restated Facility A Note from time to time outstanding at the
rate or rates per annum determined pursuant to Article II of, or as otherwise
provided in, the Loan Agreement, and with such amounts being payable on the
dates set forth in Article II of, or as otherwise provided in, the Loan
Agreement.
     All payments and prepayments to be made in respect of principal, interest,
or other amounts due from Borrowers under this Amended and Restated Facility A
Note shall be payable at 12:00 noon, New Castle, Pennsylvania time, on the day
when due, without presentment, demand, protest or notice of any kind, all of
which are expressly waived, and an action therefor shall immediately accrue. All
such payments shall be made to Bank at its designated office located at 101 East
Washington Street, New Castle, Pennsylvania, in lawful money of the United
States of America in immediately available funds without setoff, counterclaim or
other deduction of any nature.
     Except as otherwise provided in the Loan Agreement, if any payment of
principal or interest under this Amended and Restated Facility A Note shall
become due on a day which is not a Business Day, such payment shall be made on
the next following Business Day and such extension of time shall be included in
computing interest in connection with such payment.
     This Amended and Restated Facility A Note is one of the Notes referred to
in, and is entitled to the benefits of, that certain Amended and Restated Loan
Agreement of even date

A-1



--------------------------------------------------------------------------------



 



herewith by and between Borrowers and Bank (as such agreement may be amended,
modified or supplemented from time to time, the “Loan Agreement”), which among
other things provides for the acceleration of the maturity hereof upon the
occurrence of certain events and may provide for prepayments in certain
circumstances and upon certain terms and conditions. This Amended and Restated
Facility A Note is secured by, and is entitled to the benefits of, the Loan
Documents, as the same may be amended, modified or supplemented from time to
time. Capitalized terms used in this Amended and Restated Facility A Note which
are defined in the Loan Agreement shall have the meanings assigned to them
therein unless otherwise defined in this Amended and Restated Facility A Note.
     This Amended and Restated Facility A Note shall be governed by, and shall
be construed and enforced in accordance with, the laws of the Commonwealth of
Pennsylvania without regard to the principles of the conflicts of laws thereof.
Each Borrower hereby consents to the jurisdiction and venue of the Court of
Common Pleas of Allegheny County, Pennsylvania, Court of Common Pleas of
Lawrence County, Pennsylvania and the United States District Court for the
Western District of Pennsylvania with respect to any suit arising out of or
mentioning this Amended and Restated Facility A Note.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

A-2



--------------------------------------------------------------------------------



 



     
CONFESSION OF JUDGMENT. EACH BORROWER HEREBY IRREVOCABLY AUTHORIZES AND EMPOWERS
THE PROTHONOTARY, ANY ATTORNEY OR ANY CLERK OF ANY COURT OF RECORD, TO APPEAR
FOR AND CONFESS JUDGMENT AGAINST SUCH BORROWER, UPON THE OCCURRENCE OF AN EVENT
OF DEFAULT, FOR SUCH SUMS AS ARE DUE AND/OR MAY BECOME DUE UNDER THIS AMENDED
AND RESTATED FACILITY A NOTE, THE LOAN AGREEMENT AND THE OTHER LOAN DOCUMENTS,
WITH OR WITHOUT DECLARATION, WITH COSTS OF SUIT, WITHOUT STAY OF EXECUTION AND
WITH AN AMOUNT EQUAL TO TEN PERCENT (10%) OF THE AMOUNT OF SUCH JUDGMENT, BUT
NOT LESS THAN ONE THOUSAND DOLLARS ($1,000), ADDED FOR ATTORNEYS’ COLLECTION
FEES. NOTWITHSTANDING THE ATTORNEY’S COMMISSION PROVIDED FOR IN THE PRECEDING
SENTENCE (WHICH IS INCLUDED IN THE WARRANT FOR PURPOSES OF ESTABLISHING A SUM
CERTAIN), THE AMOUNT OF ATTORNEYS’ FEES THAT THE BANK MAY RECOVER FROM SUCH
BORROWER SHALL NOT EXCEED THE ACTUAL ATTORNEYS’ FEES INCURRED BY THE BANK. TO
THE EXTENT PERMITTED BY LAW, EACH BORROWER RELEASES ALL ERRORS IN SUCH
PROCEEDINGS. IF A COPY OF THIS AMENDED AND RESTATED FACILITY A NOTE, VERIFIED BY
AFFIDAVIT BY OR ON BEHALF OF THE HOLDER OF THIS AMENDED AND RESTATED FACILITY A
NOTE SHALL HAVE BEEN FILED IN SUCH ACTION, IT SHALL NOT BE NECESSARY TO FILE THE
ORIGINAL AMENDED AND RESTATED FACILITY A NOTE AS A WARRANT OF ATTORNEY. THE
AUTHORITY AND POWER TO APPEAR FOR AND CONFESS JUDGMENT AGAINST BORROWERS SHALL
NOT BE EXHAUSTED BY THE INITIAL EXERCISE THEREOF AND MAY BE EXERCISED AS OFTEN
AS THE HOLDER SHALL FIND IT NECESSARY AND DESIRABLE AND THIS AMENDED AND
RESTATED FACILITY A NOTE SHALL BE A SUFFICIENT WARRANT THEREFOR. THE HOLDER
HEREOF MAY CONFESS ONE OR MORE JUDGMENTS IN THE SAME OR DIFFERENT JURISDICTIONS
FOR ALL OR ANY PART OF THE AMOUNT OWING HEREUNDER, WITHOUT REGARD TO WHETHER
JUDGMENT HAS THERETOFORE BEEN CONFESSED ON MORE THAN ONE OCCASION FOR THE SAME
AMOUNT. IN THE EVENT ANY JUDGMENT CONFESSED AGAINST ANY BORROWER HEREUNDER IS
STRICKEN OR OPENED UPON APPLICATION BY OR ON SUCH BORROWER’S BEHALF FOR ANY
REASON, HOLDER IS HEREBY AUTHORIZED AND EMPOWERED TO AGAIN APPEAR FOR AND
CONFESS JUDGMENT AGAINST SUCH BORROWER FOR ANY PART OR ALL OF THE AMOUNTS OWING
HEREUNDER, AS PROVIDED FOR HEREIN, IF DOING SO WILL CURE ANY ERRORS OR DEFECTS
IN SUCH PRIOR PROCEEDINGS.
  Borrowers’
Initials


 
 
 
 
 
 
 
 
 
 
 
 

A-3



--------------------------------------------------------------------------------



 



     
WAIVER OF TRIAL BY JURY. EACH BORROWER EXPRESSLY, KNOWINGLY AND VOLUNTARILY
WAIVES ALL BENEFIT AND ADVANTAGE OF ANY RIGHT TO A TRIAL BY JURY, AND IT WILL
NOT AT ANY TIME INSIST UPON, OR PLEAD OR IN ANY MANNER WHATSOEVER CLAIM OR TAKE
THE BENEFIT OR ADVANTAGE OF A TRIAL BY JURY IN ANY ACTION ARISING IN CONNECTION
WITH THIS AMENDED AND RESTATED FACILITY A NOTE, THE LOAN AGREEMENT OR ANY OF THE
OTHER LOAN DOCUMENTS.
  Borrowers’
Initials


 
 
 
 
 
 
 
 
 
 
 
 
 
 

NOTICE - BY SIGNING THIS PAPER YOU GIVE UP YOUR RIGHT TO NOTICE AND COURT TRIAL.
IF YOU DO NOT PAY ON TIME A COURT JUDGMENT MAY BE TAKEN AGAINST YOU WITHOUT YOUR
PRIOR KNOWLEDGE AND THE POWERS OF A COURT CAN BE USED TO COLLECT FROM YOU
REGARDLESS OF ANY CLAIM YOU MAY HAVE AGAINST THE CREDITOR WHETHER FOR RETURNED
GOODS, FAULTY GOODS, FAILURE ON ITS PART TO COMPLY WITH THE AGREEMENT, OR ANY
OTHER CAUSE.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
     IN WITNESS WHEREOF, and intending to be jointly and severally and legally
bound hereby, each Borrower, by its duly authorized officers, has executed,
issued and delivered this Amended and Restated Facility A Note in Pittsburgh,
Pennsylvania on the day and year written above.

              ATTEST:   PDG Environmental, Inc.
 
           
By:
  James D. Chaifullo   By:   John C Regan
 
            Secretary   Title:   President and CEO
 
            ATTEST:   Project Development Group, Inc.
 
           
By:
  James D. Chaifullo   By:   John C Regan
 
            Secretary   Title:   President and CEO

A-4



--------------------------------------------------------------------------------



 



              ATTEST:   Enviro-Tech Abatement Services, Co.
 
           
By:
  James D. Chaifullo   By:   John C Regan
 
            Secretary   Title:   President and CEO
 
            ATTEST:   PDG, Inc.
 
           
By:
  James D. Chaifullo   By:   John C Regan
 
            Secretary   Title:   President and CEO
 
            ATTEST:   Flagship Restoration, Inc.
 
           
By:
  James D. Chaifullo   By:   John C Regan
 
            Secretary   Title:   President and CEO
 
            ATTEST:   Servestec, Inc.
 
           
By:
  James D. Chaifullo   By:   John C Regan
 
            Assistant Secretary   Title:   President and CEO
 
            ATTEST:   Servestec, Inc.
 
           
By:
  James D. Chaifullo   By:   John C Regan
 
            Secretary   Title:   President and CEO

A-5



--------------------------------------------------------------------------------



 



Exhibit “B”
THIS SIXTH AMENDED AND RESTATED FACILITY D NOTE IS AN AMENDMENT, RESTATEMENT,
MODIFICATION AND INCREASE, BUT NOT A NOVATION OF THE FIFTH AMENDED AND RESTATED
FACILITY D NOTE BY THE INITIAL BORROWERS IN FAVOR OF THE BANK DATED JULY 8,
2004. THIS SIXTH AMENDED AND RESTATED FACILITY D NOTE CONSOLIDATES AND REPLACES
THE EXISTING FACILITY D NOTE.
SIXTH AMENDED AND RESTATED FACILITY D NOTE

     
$15,000,000
  Pittsburgh, Pennsylvania
 
  June 14, 2006

          FOR VALUE RECEIVED, the undersigned, PDG Environmental, Inc., a
Delaware corporation, Project Development Group, Inc., a Pennsylvania
corporation, Enviro-Tech Abatement Services, Co., a North Carolina corporation,
PDG, Inc., a Pennsylvania corporation (collectively, the “Initial Borrowers”),
Flagship Restoration, Inc., a Delaware corporation (“Flagship”) and Servestec,
Inc. a Florida corporation (“Servestec”) (Initial Borrowers, Flagship and
Servestec, collectively, the “Borrowers”) hereby jointly and severally promise
to pay to the order of Sky Bank, an Ohio banking institution having an office at
101 East Washington Street, New Castle, Pennsylvania 16103 (“Bank”), on or
before the Facility D Expiry Date, and at such earlier dates as may be required
by the Loan Agreement (as defined below), the lesser of (i) the principal sum of
Fifteen Million and 00/100 Dollars ($15,000,000.00), or (ii) the aggregate
unpaid principal amount of all Facility D Loans made by Bank to Borrower
pursuant to the Loan Agreement. Borrowers hereby further jointly and severally
promise to pay to the order of Bank interest on the unpaid principal amount of
this Sixth Amended and Restated Facility D Note from time to time outstanding at
the rate or rates per annum determined pursuant to Article II of, or as
otherwise provided in, the Loan Agreement, and with such amounts being payable
on the dates set forth in Article II of, or as otherwise provided in, the Loan
Agreement.
          All payments and prepayments to be made in respect of principal,
interest, or other amounts due from Borrowers under this Sixth Amended and
Restated Facility D Note shall be payable at 12:00 noon, New Castle,
Pennsylvania time, on the day when due, without presentment, demand, protest or
notice of any kind, all of which are expressly waived, and an action therefor
shall immediately accrue. All such payments shall be made to Bank at its
designated office located at 101 East Washington Street, New Castle,
Pennsylvania, in lawful money of the United States of America in immediately
available funds without setoff, counterclaim or other deduction of any nature.
          Except as otherwise provided in the Loan Agreement, if any payment of
principal

A-1



--------------------------------------------------------------------------------



 



or interest under this Sixth Amended and Restated Facility D Note shall become
due on a day which is not a Business Day, such payment shall be made on the next
following Business Day and such extension of time shall be included in computing
interest in connection with such payment.
          This Sixth Amended and Restated Facility D Note is one of the Notes
referred to in, and is entitled to the benefits of, that certain Amended and
Restated Loan Agreement of even date herewith by and between Borrowers and Bank
(as such agreement may be amended, modified or supplemented from time to time,
the “Loan Agreement”), which among other things, provides for the acceleration
of the maturity hereof upon the occurrence of certain events and may provide for
prepayments in certain circumstances and upon certain terms and conditions. This
Sixth Amended and Restated Facility D Note is secured by, and is entitled to the
benefits of, the Loan Documents, as the same may be amended, modified or
supplemented from time to time. Capitalized terms used in this Sixth Amended and
Restated Facility D Note which are defined in the Loan Agreement shall have the
meanings assigned to them therein unless otherwise defined in this Sixth Amended
and Restated Facility D Note.
          This Sixth Amended and Restated Facility D Note shall be governed by,
and shall be construed and enforced in accordance with, the laws of the
Commonwealth of Pennsylvania without regard to the principles applicable to the
conflicts of laws thereof. Each Borrower hereby consents to the jurisdiction and
venue of the Court of Common Pleas of Allegheny County, Pennsylvania, Court of
Common Pleas of Lawrence County, Pennsylvania and the United States District
Court for the Western District of Pennsylvania with respect to any suit arising
out of, relating to or mentioning this Sixth Amended and Restated Facility D
Note.
(Remainder of page intentionally left blank — continued on the following page)

A-2



--------------------------------------------------------------------------------



 



     
CONFESSION OF JUDGMENT. EACH BORROWER HEREBY IRREVOCABLY AUTHORIZES AND EMPOWERS
THE PROTHONOTARY, ANY ATTORNEY OR ANY CLERK OF ANY COURT OF RECORD, TO APPEAR
FOR AND CONFESS JUDGMENT AGAINST SUCH BORROWER, UPON THE OCCURRENCE OF AN EVENT
OF DEFAULT, FOR SUCH SUMS AS ARE DUE AND/OR MAY BECOME DUE UNDER THIS SIXTH
AMENDED AND RESTATED FACILITY D NOTE, THE LOAN AGREEMENT AND THE OTHER LOAN
DOCUMENTS, WITH OR WITHOUT DECLARATION, WITH COSTS OF SUIT, WITHOUT STAY OF
EXECUTION AND WITH AN AMOUNT EQUAL TO TEN PERCENT (10%) OF THE AMOUNT OF SUCH
JUDGMENT, BUT NOT LESS THAN ONE THOUSAND DOLLARS ($1,000), ADDED FOR ATTORNEYS’
COLLECTION FEES. NOTWITHSTANDING THE ATTORNEY’S COMMISSION PROVIDED FOR IN THE
PRECEDING SENTENCE (WHICH IS INCLUDED IN THE WARRANT FOR PURPOSES OF
ESTABLISHING A SUM CERTAIN), THE AMOUNT OF ATTORNEYS’ FEES THAT THE BANK MAY
RECOVER FROM SUCH BORROWER SHALL NOT EXCEED THE ACTUAL ATTORNEYS’ FEES INCURRED
BY THE BANK. TO THE EXTENT PERMITTED BY LAW, EACH BORROWER RELEASES ALL ERRORS
IN SUCH PROCEEDINGS. IF A COPY OF THIS SIXTH AMENDED AND RESTATED FACILITY D
NOTE, VERIFIED BY AFFIDAVIT BY OR ON BEHALF OF THE HOLDER OF THIS SIXTH AMENDED
AND RESTATED FACILITY D NOTE SHALL HAVE BEEN FILED IN SUCH ACTION, IT SHALL NOT
BE NECESSARY TO FILE THE ORIGINAL SIXTH AMENDED AND RESTATED FACILITY D NOTE AS
A WARRANT OF ATTORNEY. THE AUTHORITY AND POWER TO APPEAR FOR AND CONFESS
JUDGMENT AGAINST BORROWERS SHALL NOT BE EXHAUSTED BY THE INITIAL EXERCISE
THEREOF AND MAY BE EXERCISED AS OFTEN AS THE HOLDER SHALL FIND IT NECESSARY AND
DESIRABLE AND THIS SIXTH AMENDED AND RESTATED FACILITY D NOTE SHALL BE A
SUFFICIENT WARRANT THEREFOR. THE HOLDER HEREOF MAY CONFESS ONE OR MORE JUDGMENTS
IN THE SAME OR DIFFERENT JURISDICTIONS FOR ALL OR ANY PART OF THE AMOUNT OWING
HEREUNDER, WITHOUT REGARD TO WHETHER JUDGMENT HAS THERETOFORE BEEN CONFESSED ON
MORE THAN ONE OCCASION FOR THE SAME AMOUNT. IN THE EVENT ANY JUDGMENT CONFESSED
AGAINST ANY BORROWER HEREUNDER IS STRICKEN OR OPENED UPON APPLICATION BY OR ON
SUCH BORROWER’S BEHALF FOR ANY REASON, HOLDER IS HEREBY AUTHORIZED AND EMPOWERED
TO AGAIN APPEAR FOR AND CONFESS JUDGMENT AGAINST SUCH BORROWER FOR ANY PART OR
ALL OF THE AMOUNTS OWING HEREUNDER, AS PROVIDED FOR HEREIN, IF DOING SO WILL
CURE ANY ERRORS OR DEFECTS IN SUCH PRIOR PROCEEDINGS.
  Borrowers
Initials


 
 
 
 
 
 
 
 
 
 
 
 

A-3



--------------------------------------------------------------------------------



 



     
WAIVER OF TRIAL BY JURY. EACH BORROWER EXPRESSLY, KNOWINGLY AND VOLUNTARILY
WAIVES ALL BENEFIT AND ADVANTAGE OF ANY RIGHT TO A TRIAL BY JURY, AND IT WILL
NOT AT ANY TIME INSIST UPON, OR PLEAD OR IN ANY MANNER WHATSOEVER CLAIM OR TAKE
THE BENEFIT OR ADVANTAGE OF A TRIAL BY JURY IN ANY ACTION ARISING IN CONNECTION
WITH THIS SIXTH AMENDED AND RESTATED FACILITY D NOTE, THE LOAN AGREEMENT OR ANY
OF THE OTHER LOAN DOCUMENTS.
  Borrowers
Initials


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

NOTICE - BY SIGNING THIS PAPER YOU GIVE UP YOUR RIGHT TO NOTICE AND COURT TRIAL.
IF YOU DO NOT PAY ON TIME A COURT JUDGMENT MAY BE TAKEN AGAINST YOU WITHOUT YOUR
PRIOR KNOWLEDGE AND THE POWERS OF A COURT CAN BE USED TO COLLECT FROM YOU
REGARDLESS OF ANY CLAIM YOU MAY HAVE AGAINST THE CREDITOR WHETHER FOR RETURNED
GOODS, FAULTY GOODS, FAILURE ON ITS PART TO COMPLY WITH THE AGREEMENT, OR ANY
OTHER CAUSE.
          IN WITNESS WHEREOF, and intending to be jointly and severally and
legally bound hereby, each Borrower, by its duly authorized officers, has
executed, issued and delivered this Sixth Amended and Restated Facility D Note
in Pittsburgh, Pennsylvania on the day and year written above.

                  ATTEST:       PDG Environmental, Inc.
 
               
By:
  James D. Chaifullo       By:   John C Regan
 
                Secretary       Title: President and CEO
 
                ATTEST:       Project Development Group, Inc.
 
               
By:
  James D. Chaifullo       By:   John C Regan
 
                Secretary       Title: President and CEO
 
                ATTEST:       Enviro-Tech Abatement Services, Co.
 
               
By:
  James D. Chaifullo       By:   John C Regan
 
                Secretary       Title: President and CEO
 
                ATTEST:       PDG, Inc.
 
               
By:
  James D. Chaifullo       By:   John C Regan
 
                Secretary       Title: President and CEO

A-4



--------------------------------------------------------------------------------



 



                  ATTEST:       Flagship Restoration, Inc.
 
               
By:
  James D. Chaifullo       By:   John C Regan
 
                Secretary       Title: President and CEO
 
                ATTEST:       Servestec, Inc.
 
               
By:
  James D. Chaifullo       By:   John C Regan
 
                Assistant Secretary       Title: President and CEO
 
                ATTEST:       Servestec, Inc.
 
               
By:
  James D. Chaifullo       By:   John C Regan
 
                Secretary       Title: President and CEO

A-5



--------------------------------------------------------------------------------



 



Exhibit “C”
THIS AMENDED AND RESTATED FACILITY F NOTE IS AN AMENDMENT, RESTATEMENT,
MODIFICATION AND INCREASE, BUT NOT A NOVATION OF THE FACILITY F NOTE DATED BY
THE INITIAL BORROWERS IN FAVOR OF THE BANK DATED JUNE 22, 2005. THIS AMENDED AND
RESTATED FACILITY F NOTE CONSOLIDATES AND REPLACES THE EXISTING FACILITY F NOTE.
FACILITY F NOTE

     
$400,000.00
  Pittsburgh, Pennsylvania
 
  June 14, 2006

          FOR VALUE RECEIVED, the undersigned, PDG Environmental, Inc., a
Delaware corporation, Project Development Group, Inc., a Pennsylvania
corporation, Enviro-Tech Abatement Services, Co., a North Carolina corporation,
and PDG, Inc., a Pennsylvania corporation (collectively and jointly and
severally, “Initial Borrowers”), and Flagship Restoration, Inc., a Delaware
corporation (“Flagship”) and Servestec, Inc., a Florida corporation
(“Servestec”) (Initial Borrowers, Flagship and Servestec, collectively, the
“Borrowers”) hereby jointly and severally promise to pay to the order of Sky
Bank, an Ohio banking institution having an office at 101 East Washington
Street, New Castle, Pennsylvania 16103 (“Bank”), on or before the Facility F
Expiry Date, and at such earlier dates as may be required by the Loan Agreement
(as defined below), the lesser of (i) the principal sum of Four Hundred Thousand
Dollars and 00/100 Dollars ($400,000.00), or (ii) the aggregate unpaid principal
amount of all Facility F Loans made by Bank to Borrowers pursuant to the Loan
Agreement. Borrowers hereby further jointly and severally promise to pay to the
order of Bank interest on the unpaid principal amount of this Amended and
Restated Facility F Note from time to time outstanding at the rate or rates per
annum determined pursuant to Article II of, or as otherwise provided in, the
Loan Agreement, and with such amounts being payable on the dates set forth in
Article II of, or as otherwise provided in, the Loan Agreement.
          All payments and prepayments to be made in respect of principal,
interest, or other amounts due from Borrowers under this Amended and Restated
Facility F Note shall be payable at 12:00 noon, New Castle, Pennsylvania time,
on the day when due, without presentment, demand, protest or notice of any kind,
all of which are expressly waived, and an action therefor shall immediately
accrue. All such payments shall be made to Bank at its designated office located
at 101 East Washington Street, New Castle, Pennsylvania, in lawful money of the
United States of America in immediately available funds without setoff,
counterclaim or other deduction of any nature.
          Except as otherwise provided in the Loan Agreement, if any payment of
principal or interest under this Amended and Restated Facility F Note shall
become due on a day which is

A-1



--------------------------------------------------------------------------------



 



not a Business Day, such payment shall be made on the next following Business
Day and such extension of time shall be included in computing interest in
connection with such payment.
          This Amended and Restated Facility F Note is one of the Notes referred
to in, and is entitled to the benefits of, that certain Amended and Restated
Loan Agreement of even date herewith by and between Borrowers and Bank (as such
agreement may be amended, modified or supplemented from time to time, the “Loan
Agreement”), which among other things, provides for the acceleration of the
maturity hereof upon the occurrence of certain events and may provide for
prepayments in certain circumstances and upon certain terms and conditions. This
Amended and Restated Facility F Note is secured by, and is entitled to the
benefits of, the Loan Documents, as the same may be amended, modified or
supplemented from time to time. Capitalized terms used in this Amended and
Restated Facility F Note which are defined in the Loan Agreement shall have the
meanings assigned to them therein unless otherwise defined in this Amended and
Restated Facility F Note.
          This Amended and Restated Facility F Note shall be governed by, and
shall be construed and enforced in accordance with, the laws of the Commonwealth
of Pennsylvania without regard to the principles applicable to the conflicts of
laws thereof. Each Borrower hereby consents to the jurisdiction and venue of the
Court of Common Pleas of Allegheny County, Pennsylvania, Court of Common Pleas
of Lawrence County, Pennsylvania and the United States District Court for the
Western District of Pennsylvania with respect to any suit arising out of,
relating to or mentioning this Amended and Restated Facility F Note.
(Remainder of page intentionally left blank — continued on the following page)

A-2



--------------------------------------------------------------------------------



 



     
CONFESSION OF JUDGMENT. EACH BORROWER HEREBY IRREVOCABLY AUTHORIZES AND EMPOWERS
THE PROTHONOTARY, ANY ATTORNEY OR ANY CLERK OF ANY COURT OF RECORD, TO APPEAR
FOR AND CONFESS JUDGMENT AGAINST SUCH BORROWER, UPON THE OCCURRENCE OF AN EVENT
OF DEFAULT, FOR SUCH SUMS AS ARE DUE AND/OR MAY BECOME DUE UNDER THIS AMENDED
AND RESTATED FACILITY F NOTE, THE LOAN AGREEMENT AND THE OTHER LOAN DOCUMENTS,
WITH OR WITHOUT DECLARATION, WITH COSTS OF SUIT, WITHOUT STAY OF EXECUTION AND
WITH AN AMOUNT EQUAL TO TEN PERCENT (10%) OF THE AMOUNT OF SUCH JUDGMENT, BUT
NOT LESS THAN ONE THOUSAND DOLLARS ($1,000), ADDED FOR ATTORNEYS’ COLLECTION
FEES. NOTWITHSTANDING THE ATTORNEY’S COMMISSION PROVIDED FOR IN THE PRECEDING
SENTENCE (WHICH IS INCLUDED IN THE WARRANT FOR PURPOSES OF ESTABLISHING A SUM
CERTAIN), THE AMOUNT OF ATTORNEYS’ FEES THAT THE BANK MAY RECOVER FROM SUCH
BORROWER SHALL NOT EXCEED THE ACTUAL ATTORNEYS’ FEES INCURRED BY THE BANK. TO
THE EXTENT PERMITTED BY LAW, EACH BORROWER RELEASES ALL ERRORS IN SUCH
PROCEEDINGS. IF A COPY OF THIS AMENDED AND RESTATED FACILITY F NOTE, VERIFIED BY
AFFIDAVIT BY OR ON BEHALF OF THE HOLDER OF THIS AMENDED AND RESTATED FACILITY F
NOTE SHALL HAVE BEEN FILED IN SUCH ACTION, IT SHALL NOT BE NECESSARY TO FILE THE
ORIGINAL AMENDED AND RESTATED FACILITY F NOTE AS A WARRANT OF ATTORNEY. THE
AUTHORITY AND POWER TO APPEAR FOR AND CONFESS JUDGMENT AGAINST BORROWERS SHALL
NOT BE EXHAUSTED BY THE INITIAL EXERCISE THEREOF AND MAY BE EXERCISED AS OFTEN
AS THE HOLDER SHALL FIND IT NECESSARY AND DESIRABLE AND THIS AMENDED AND
RESTATED FACILITY F NOTE SHALL BE A SUFFICIENT WARRANT THEREFOR. THE HOLDER
HEREOF MAY CONFESS ONE OR MORE JUDGMENTS IN THE SAME OR DIFFERENT JURISDICTIONS
FOR ALL OR ANY PART OF THE AMOUNT OWING HEREUNDER, WITHOUT REGARD TO WHETHER
JUDGMENT HAS THERETOFORE BEEN CONFESSED ON MORE THAN ONE OCCASION FOR THE SAME
AMOUNT. IN THE EVENT ANY JUDGMENT CONFESSED AGAINST ANY BORROWER HEREUNDER IS
STRICKEN OR OPENED UPON APPLICATION BY OR ON SUCH BORROWER’S BEHALF FOR ANY
REASON, HOLDER IS HEREBY AUTHORIZED AND EMPOWERED TO AGAIN APPEAR FOR AND
CONFESS JUDGMENT AGAINST SUCH BORROWER FOR ANY PART OR ALL OF THE AMOUNTS OWING
HEREUNDER, AS PROVIDED FOR HEREIN, IF DOING SO WILL CURE ANY ERRORS OR DEFECTS
IN SUCH PRIOR PROCEEDINGS.
  Borrowers’
Initials


 
 
 
 
 
 
 
 
 
 
 
 

A-3



--------------------------------------------------------------------------------



 



     
WAIVER OF TRIAL BY JURY. EACH BORROWER EXPRESSLY, KNOWINGLY AND VOLUNTARILY
WAIVES ALL BENEFIT AND ADVANTAGE OF ANY RIGHT TO A TRIAL BY JURY, AND IT WILL
NOT AT ANY TIME INSIST UPON, OR PLEAD OR IN ANY MANNER WHATSOEVER CLAIM OR TAKE
THE BENEFIT OR ADVANTAGE OF A TRIAL BY JURY IN ANY ACTION ARISING IN CONNECTION
WITH THIS AMENDED AND RESTATED FACILITY F NOTE, THE LOAN AGREEMENT OR ANY OF THE
OTHER LOAN DOCUMENTS.
  Borrowers’
Initials


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

NOTICE - BY SIGNING THIS PAPER YOU GIVE UP YOUR RIGHT TO NOTICE AND COURT TRIAL.
IF YOU DO NOT PAY ON TIME A COURT JUDGMENT MAY BE TAKEN AGAINST YOU WITHOUT YOUR
PRIOR KNOWLEDGE AND THE POWERS OF A COURT CAN BE USED TO COLLECT FROM YOU
REGARDLESS OF ANY CLAIM YOU MAY HAVE AGAINST THE CREDITOR WHETHER FOR RETURNED
GOODS, FAULTY GOODS, FAILURE ON ITS PART TO COMPLY WITH THE AGREEMENT, OR ANY
OTHER CAUSE.
          IN WITNESS WHEREOF, and intending to be jointly and severally and
legally bound hereby, each Borrower, by its duly authorized officers, has
executed, issued and delivered this Amended and Restated Facility F Note in
Pittsburgh, Pennsylvania on the day and year written above.

                  ATTEST:       PDG Environmental, Inc.
 
               
By:
  James D. Chaifullo       By:   John C Regan
 
                Secretary       Title: President and CEO
 
                ATTEST:       Project Development Group, Inc.
 
               
By:
  James D. Chaifullo       By:   John C Regan
 
                Secretary       Title: President and CEO
 
                ATTEST:       Enviro-Tech Abatement Services, Co.

A-4



--------------------------------------------------------------------------------



 



                 
By:
  James D. Chaifullo       By:   John C Regan
 
                Secretary       Title: President and CEO
 
                ATTEST:       PDG, Inc.
 
               
By:
  James D. Chaifullo       By:   John C Regan
 
                Secretary       Title: President and CEO
 
                ATTEST:       Flagship Restoration, Inc.
 
               
By:
  James D. Chaifullo       By:   John C Regan
 
                Secretary       Title: President and CEO
 
                ATTEST:       Servestec, Inc.
 
               
By:
  James D. Chaifullo       By:   John C Regan
 
                Assistant Secretary       Title: President and CEO
 
                ATTEST:       Servestec, Inc.
 
               
By:
  James D. Chaifullo       By:   John C Regan
 
                Secretary       Title: President and CEO

A-5



--------------------------------------------------------------------------------



 



Exhibit “D”
BORROWING BASE CERTIFICATE
PDG Environmental, Inc. & Subsidiaries
Borrowing Base Certificate No.

                  COLLATERAL ACTIVITY
 
               
 
  Activity from:                                                     
                                         Through:            
 
               
1.
  Accounts Receivable Balance as of beginning of period       $ —  
 
               
2.
  ADD: New Billings (Sales)       $ —  
 
               
3.
  Other Adjustments (Explanation Attached)       $ —  
 
               
4.
  LESS: Collections       $ —  
 
               
5.
  Other Adjustments (Explanation Attached)       $ —  
 
               
6.
  Total Accounts Receivable as of end of period       $ —  
 
               
7.
  LESS: Ineligible Accounts as of end of period       $ —  
 
               
8.
  TOTAL QUALIFIED ACCOUNTS (6-7)       $ —  
 
               
9.
  MULTIPLIED by Eligibility percentage   X     80 %
 
               
 
               
10.
  TOTAL BORROWING BASE FROM QUALIFIED ACCOUNTS       $ —  
 
               
11.
  Qualified Inventory at End of Period       $ —  
 
               
12.
  Multiplied by eligibility percentage   X     50 %
 
               
 
               
13.
  Available borrowing Base from Qualified Inventory       $ —  
 
               
14.
  TOTAL BORROWING BASE FROM QUALIFIED INVENTORY       $ —  
 
               
15.
  TOTAL BORROWING BASE (10 + 14)       $ —  

Exhibit D-1



--------------------------------------------------------------------------------



 



                  BORROWING ACTIVITY
 
               
16.
  LOAN BALANCE AS OF LAST REQUEST       $ 0.00  
 
               
17.
  LESS: Loan Reduction Since Last Report       $ 0.00  
 
               
18.
  PLUS: Advance Requested with this Report       $ 0.00  
 
               
19.
  PLUS OR MINUS: Other Adjustments       $ 0.00  
 
               
20.
  NEW LOAN BALANCE AS OF (19-20+21)       $ 0.00  
 
               
21.
  MAXIMUM LOAN AMOUNT       $ 15,000,000.00  
 
               
22.
  EXCESS BORROWING BASE       $ 0.00  
 
  (lesser of $3,000,000 minus 20 or 15 minus 20)            

PDG Environmental, Inc., a Delaware Corporation, and Subsidiaries (“Borrowers”)
hereby (1) confirm the first priority security interest of SKY BANK (“Bank”), in
all the collateral as defined and granted by the Security Agreement, dated
August 3, 2000, as amended by the Amendment No. 1 to Security Agreement dated
June 22, 2005, the Amendment No. 2 to Security Agreement dated September 30,
2005, the Amendment No. 3 to Security Agreement dated December 30, 2005, as and
further amended by that Amendment No. 4 to Security Agreement dated June ___,
2006, between Borrowers and Bank, including, but not limited to, all the
accounts and inventory listed above; (2) certifies all information above or
attached to be a true, correct and complete statement of all Borrowers accounts
and inventory as of the date shown and (3) certifies as true, correct and
performed all representations, warranties and agreements made under that certain
Amended and Restated Loan Agreement dated June ___, 2006 by and between
Borrowers and Bank (the “Loan Agreement”), which Loan Agreement is supplemented
by all information above or attached hereto.
PDG Environmental, Inc.

         
By:
       
 
 
 
   
 
                                          , Controller & Treasurer    
 
       
 
 
 
   

Exhibit D-2



--------------------------------------------------------------------------------



 



Exhibit “E”
COMPLIANCE CERTIFICATE
     The undersigned (the “Undersigned”) President or Vice President of PDG
Environmental, Inc., a Delaware corporation (“Parent”) hereby certifies to Sky
Bank (together with its successors and assigns, the “Bank”) that:
     1. The representations and warranties made by the Parent, Project
Development Group, Inc., a Pennsylvania corporation, Enviro-Tech Abatement
Services, Co., a North Carolina corporation and PDG, Inc., a Pennsylvania
corporation (the “Borrowers”) in that certain Amended and Restated Loan
Agreement by and among Borrowers and the Bank dated as of June ___, 2006 (the
“Loan Agreement”) are true and correct in all material respects.
     2. The financial information of Borrowers furnished in Schedule 1 attached
hereto has been prepared in accordance with GAAP and fairly presents the
financial condition of Borrowers.
     3. The Undersigned has reviewed the terms of the Loan Agreement and has
made, or caused to be made under his/her supervision, a review in reasonable
detail of the transactions and condition of Borrowers during the accounting
period covered by financial statements delivered pursuant to Section 5.01(a) of
the Loan Agreement.
     4. Such review has not disclosed the existence on and as of the date
hereof, and the undersigned does not have knowledge of the existence as of the
date hereof of any event or condition that constitutes a Default or Event of
Default, except for such conditions or events listed on Schedule 2 attached
hereto, specifying the nature and period thereof and what action each Borrower
has taken, is taking or proposed to take with respect thereto.
     5. On January 31, 20___, the Borrowers’ Debt Service Coverage Ratio was
___to 1.0.
     6. On January 31, 20___, the Borrowers’ Debt to Worth Ratio was ___to 1.0.
          IN WITNESS WHEREOF, this Compliance Certificate is executed by the
undersigned this                      day of
                                        .

                  PDG ENVIRONMENTAL, INC.    
 
           
 
  By:        
 
     
 
   
 
  Name:        
 
           
 
      [Vice] President    

Exhibit E-1